IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                             :
IN RE GENELUX CORPORATION,                   :
a Delaware corporation,                      :
                                             :
                                             :
GENELUX CORPORATION,                         :
a Delaware corporation,                      :
and RON SIMUS,                               :
                                             :
                          Plaintiffs,        :
             v.                              :      Civil Action No. 10042-VCP
                                             :
ALBERT ROEDER                                :
and BYRON GEORGIOU,                          :
                                             :
                          Defendants,        :
                                             :
             and                             :
                                             :
DR. ALADAR SZALAY,                           :
                                             :
                          Intervenor.        :
                                             :

                                        OPINION

                           Date Submitted: June 24, 2015
                           Date Decided: October 22, 2015

Raymond J. DiCamillo, Esq., Susan M. Hannigan, Esq., J. Scott Pritchard, Esq., Rachel
E. Horn, Esq., RICHARDS, LAYTON & FINGER, P.A., Wilmington, Delaware; Jake
Ryan, Esq., Colleen C. Smith, Esq., LATHAM & WATKINS LLP, San Diego,
California; Attorneys for Plaintiffs.

John L. Reed, Esq., Scott B. Czerwonka, Esq., Harrison S. Carpenter, Esq., DLA PIPER
LLP (US), Wilmington, Delaware; Robert Brownlie, Esq., Amanda C. Fitzsimmons,
Esq., DLA PIPER LLP (US), San Diego, California; Attorneys for Defendants and
Intervenor.


PARSONS, Vice Chancellor.
        In this action under 8 Del. C. §§ 205 and 225, I am asked to determine the

outcome of an annual election of directors based on my resolution of various disputes

over whether certain shares of stock were issued validly or lacked consideration. One

plaintiff, the company, issued the stock in question, and the other, a director-stockholder,

invested in the company near its founding and participated in planning and executing a

secret plot to remove the intervenor as CEO. The plaintiffs ask me to set aside the

intervenor‘s election of the two defendant directors at the company‘s most recent annual

meeting.

        The plaintiff company‘s Section 205 claim raises a novel issue of law: whether

that statute permits an enumerated party to petition this Court to declare invalid and

defective any corporate act or stock. I conduct an exercise of statutory interpretation and

answer that question in the negative. The plaintiff director-stockholder, on the other

hand, also raises a traditional Section 225 challenge, which I resolve in favor of the

defendants and the intervenor. In doing so, I find that some of the plaintiffs‘ arguments

are waived or time-barred.

        I presided over a two-day trial. This Opinion contains my post-trial findings of

fact and conclusions of law as to the plaintiffs‘ Section 205 and 225 claims. For the

reasons stated herein, I conclude that none of the grounds advanced by the plaintiffs

provide a sufficient basis to grant them the requested relief. Thus, I hold that the

defendant directors were elected validly and are entitled to the declaratory relief they

seek.



                                             1
                               I.      BACKGROUND1

       Plaintiff Genelux Corporation (the ―Company‖) is a privately held, clinical stage

biopharmaceutical company incorporated in Delaware and headquartered in San Diego,

California, with additional operations in Germany. Intervenor, Dr. Aladar Szalay, along

with Dr. Douglas Will and Dr. John Thomas (together, the ―Founders‖), founded Genelux

around 2001. In early 2014, certain stockholders and directors, including Thomas and

Plaintiff Dr. Ron Simus, engaged George Vandeman, a seasoned corporate attorney, to

devise in secret a succession plan to terminate Szalay‘s employment with Genelux. On

May 2, 2014, at a regular meeting of the Board of Directors, then consisting of Szalay,

Simus, Thomas, James Tyree, and Defendant Dr. Albert Roeder, the Board voted, with

Roeder abstaining, to appoint Bill Parrott and Peter Kroll to fill two vacant positions with

immediate effect.2 Then, members of the Board other than Szalay and Roeder voted to

terminate Szalay‘s employment with the Company and remove him as Chairman, Chief

Executive Officer, President, and Chief Scientific Officer. Neither Szalay nor Roeder

received notice before the May 2, 2014 meeting that the other members of the Board

were planning to vote on Szalay‘s termination.        Initially, Szalay resigned from his




1
       Citations to testimony presented at trial are in the form ―Tr. # (X)‖ with ―X‖
       representing the surname of the speaker, if not clear from the text. Exhibits are
       cited as ―JX #‖ and stipulated facts drawn from the parties‘ pre-trial Joint
       Stipulation are cited as ―JS ¶ #.‖ After being identified initially, individuals are
       referenced herein by their surnames without regard to formal titles such as ―Dr.‖
       No disrespect is intended.
2
       JX 72.

                                             2
positions in lieu of termination, accepted the title of Chairman Emeritus, and agreed to be

a science advisor to Thomas Zindrick, the new CEO. On June 12, 2014, however, Szalay

rejected these positions and resigned from the Board. At a Board meeting on May 23,

2014, the Board voted to add two members, appointed Zindrick and Vandeman to fill

those positions, and made Vandeman Vice-Chairman.3

       After he and his allies gained control of the Board, Vandeman supervised and

conducted an ―exhaustive examination‖ into Szalay‘s tenure. This examination was

carried out in part by: John Prunty, Genelux‘s Chief Financial Officer; Nate Schilt, the

Company‘s corporate counsel; Melodee Newbold, Vice President for Investor Relations;

and Newbold‘s assistant, Kim Duffy.4 On July 1, 2014, Directors Simus, Thomas, and

Tyree sent a letter to stockholders, drafted by Vandeman, reporting the results of that

investigation.5 Among other things, the letter reported that: (1) the Company disputed

the validity of 1.5 million (the ―Disputed Shares‖) of the 3 million Series A Preferred

shares or ―Founders‘ Shares‖ that Szalay purported to own; (2) Szalay had convinced the

Company to issue the Disputed Shares to him in 2009 by claiming wrongfully they had

been ―stolen‖ or ―taken‖ from him; and (3) the Board and stockholders had been forced

to rely on Szalay‘s word because he prevented management and the Board from




3
       JX 73.
4
       Tr. 408-09 (Vandeman).
5
       JX 83.

                                            3
accessing corporate records.6 These allegations later became the basis for the Company‘s

complaint in this action.

       The Company‘s Annual Meeting took place on August 15, 2014, during which,

among other things, the stockholders voted to elect certain candidates to the Company‘s

Board. The holders of the Founders‘ Shares, voting alone, are entitled to elect two

members of the Company‘s Board. Szalay, purporting to hold 3 million, or two-thirds, of

the outstanding Founders‘ Shares, voted to elect Roeder and Defendant Byron Georgiou.

On the same day as the Company‘s Annual Meeting, Genelux filed its original petition in

this Court seeking, pursuant to Section 205 of the Delaware General Corporation Law

(―DGCL‖), a declaration that the Disputed Shares are invalid. On August 20, 2014,

Genelux filed its Amended Complaint, the operative complaint in this case, adding Simus

as a plaintiff and a Section 225 claim for a declaration that the elections of Roeder and

Georgiou were invalid because Szalay only held 1.5 million Founders‘ Shares.

       To resolve Szalay‘s contested ownership of the Disputed Shares, this Opinion

examines the history of Genelux. Genelux originated from the combined efforts of

Szalay, Will, and Thomas to commercialize certain of Szalay‘s scientific discoveries.

The parties dispute, however, several of the events and agreements surrounding the

Company‘s formation and initial capitalization. In the Company‘s first year or so, Will

acted unilaterally as the sole director and held Board meetings, appointed officers,

entered into employment and credit agreements, and issued preferred and common stock.


6
       Id.

                                           4
But, almost immediately, a dispute arose between the Founders regarding Will‘s

management and stock ownership, which led the Company and certain stockholders to

file separate lawsuits against Will and his wife in California (the ―Wills Dispute‖) and

later settle those disputes (the ―Wills Settlement‖) in a way that resulted in the Wills‘

departure from the Company. During the following several years, Szalay attempted

repeatedly to recover the Disputed Shares, maintaining that, in contravention of the

Founders‘ agreement under which Szalay and Will each were to get 3 million and

Thomas was to get 1.5 million Founders‘ Shares, Will had given the Disputed Shares to

his wife. In 2009, when Genelux was negotiating with Abbott Laboratories regarding a

potential $25 million investment in Genelux (the ―Abbott Deal‖), actions were taken to

amend the Company‘s certificate of incorporation and issue the Disputed Shares to

Szalay.7

                   A.      The Parties and Relevant Non-Parties

      Will incorporated Genelux on September 4, 2001, served initially as its sole

director, Chairman, and President, and controlled 4.5 million Founders‘ Shares until

November 2003.8 Will is a neurologist who graduated from Loma Linda University



7
      JX 62, 66.
8
      Technically, Will‘s wife executed a Credit Agreement, effective August 1, 2002,
      that purportedly entitled her to 3 million Founders‘ Shares, JX 4, which were
      issued to a trust for the benefit of the Wills‘ children. JX 100. Effective
      September 1, 2002, Will‘s wife also executed a Supplemental Credit Agreement
      entitling her to an additional 1.5 million Founders‘ Shares. JX 9. For simplicity,
      however, I treat the Wills‘ Founders‘ Shares as if they were owned by Will
      himself.

                                           5
Medical Center (―Loma Linda‖). He later worked at Loma Linda, serving as Chairman

of the Department of Neurology, Dean of the School of Medicine, and Chief of Staff of

the Medical Center.

      Thomas, who co-founded Genelux, served as its initial CFO, holds 1.5 million

Founders‘ Shares, and is a director of the Company. He is the Dean of the Business

School at La Sierra University, the sister campus of Loma Linda.

      Szalay, the third of Genelux‘s co-founders, is the acknowledged holder of 1.5

million Founders‘ Shares and 11 million shares of common stock and the Company‘s

former Chairman, CEO, President, and CSO. Szalay received his Ph.D. in biochemistry

from Martin Luther University in Halle, East Germany, in connection with the Hungarian

National Academy of Sciences, in 1971. He is currently a professor at the University of

Wurzburg in Bavaria, Germany, and a faculty member in radiation oncology at the

University of California, San Diego Cancer Center.

      Simus, the first Series B Preferred stockholder, invested in Genelux in 2002 and

became a director in 2003. At that time, Simus was a practicing orthodontist, but, in

2007, he joined the Company full-time as a vice president working in investor relations

and fundraising. The same counsel representing the Company in this case, Latham &

Watkins LLP (―Latham‖) and Richards, Layton & Finger, P.A. (―RLF‖), are representing

Plaintiff Simus, and the Company is paying or will pay for all of the attorneys‘ fees

Simus incurs in connection with prosecuting his Section 225 claim.9



9
      JS ¶ 3.

                                           6
      Vandeman was a corporate attorney at Latham for twenty-nine years and later

worked as General Counsel of Amgen for several years. He is currently vice chairman of

Genelux‘s Board. Vandeman first became acquainted with Genelux in 2009 when he led

the Company‘s negotiations with Abbott Laboratories for its potential $25 million

investment. Vandeman left the Company while those negotiations still were ongoing.

He returned to Genelux at the request of certain stockholders in 2014 to devise and

implement a plan to remove Szalay from power at the Company.

      Zindrick, who is an attorney, worked for Dow Chemical Company and Amgen for

many years and is currently Genelux‘s CEO. Zindrick first became acquainted with

Genelux in 2009 when he was hired as a consultant. He succeeded Vandeman in leading

the negotiations with Abbott on Genelux‘s behalf. The Board installed Zindrick as CEO

after removing Szalay on May 2, 2014.

      Roeder and Georgiou are named as Defendants because Szalay purported to elect

them as directors at the August 15, 2014 Annual Meeting. Whether Szalay owns lawfully

the shares necessary to have elected Roeder and Georgiou is the subject of this lawsuit.

Where relevant, I refer to Defendants Roeder and Georgiou and Intervenor Szalay

collectively as ―Defendants.‖

                                    B.      Facts

      In connection with Genelux‘s August 15, 2014 Annual Meeting, Szalay purported

to elect Roeder and Georgiou by voting 3 million Founders‘ Shares.           Evaluating

Plaintiffs‘ challenge to whether Szalay owns validly the 1.5 million Disputed Shares

requires reviewing a number of disputed facts surrounding Genelux‘s formation. Szalay

                                           7
and Will provide differing accounts of who founded Genelux and when, and the

documentary record appears incomplete. Because Szalay has claimed entitlement to the

Disputed Shares since Genelux‘s inception and the Founders formed Genelux to

commercialize Szalay‘s life work, I first discuss his career to put Genelux‘s formation in

context.

                                1.      Genelux’s origins

       In the late 1970s, after studying modern genetic engineering at the California

Institute of Technology for several years, Szalay joined the newly established Boyce

Thompson Institute at Cornell University as an associate researcher and adjunct professor

in microbiology and biochemistry.        At Cornell, Szalay and his team achieved a

breakthrough in genetic engineering that received global recognition.        As a result,

numerous companies, including Crown Zellerbach, DuPont, and Kodak, invited Szalay to

be an advisor and give lectures. Szalay continued researching genetic pathways and

ultimately was able to transfer light-emitting genes from ocean organisms into bacteria

and viruses. Genelux later took its name from this cell-illuminating technology: ―Gene-,‖

for genetic material, and ―lux,‖ for luminescence or the sign of light.

       The University of Alberta in Edmonton, Canada, awarded Szalay with an endowed

chair for medicine, science, and agriculture in 1988. While at the University of Alberta,

Szalay became acquainted with Will when Will interviewed Szalay for an opening at

Loma Linda. Loma Linda made Szalay a tenured professor in microbiology, molecular

genetics, and biochemistry in the medical school and the Director of the Center for



                                             8
Molecular and Gene Therapy, which he developed into one of the largest research units at

the university. Will left Loma Linda shortly after Szalay arrived.

       Szalay described his work in the gene therapy center at Loma Linda as ―start[ing]

this field from scratch.‖10 During the 1990s, his team discovered that tumors in mice,

when injected with light-emitting viruses, split up and emitted more and more light,

which they concluded would allow doctors to diagnose cancer more precisely and, Szalay

predicted, to treat cancer safely without side effects to healthy tissues. This discovery

was disclosed to Loma Linda, but the institution declined to finance its development and

returned the invention to Szalay and his team.

       Around this time, Szalay also became a distinguished professor at the University

of Wurzburg. When Loma Linda declined to patent his discovery, Szalay caused a patent

application to be filed on it on or about July 29, 2001.11 Using €1.5 million from his own

academic and research programs, Szalay started a research program with graduate

students and postdoctoral researchers in Germany.

       Szalay instigated Will‘s eventual incorporation of Genelux when Szalay contacted

Will about Szalay‘s work at Loma Linda.12 Will confirmed that he founded Genelux for




10
       Tr. 458.
11
       Tr. 461; see also JX 20 (stating July 31, 2001).
12
       Tr. 74-75 (Will).

                                             9
the purpose of commercializing and conducting further research pertaining to intellectual

property on which Szalay was working.13

      Beyond a basic agreement to commercialize Szalay‘s work, the parties dispute the

details and legal effect of the Founders‘ discussions that led to the Company‘s formation.

Szalay testified that he talked to Will about managing the Company in Szalay‘s absence

and handling the various formalities and business basics and that he reached out to

Thomas, who was head of the business school, because Szalay had no experience in

business or in leading a company.14       Thomas recalled that the Founders had early

discussions about the potential formation of Genelux at his home near Loma Linda,

before the Company‘s incorporation on September 4, 2001, and that they discussed

allocating 11 million shares of common stock and 3 million Founders‘ Shares to Szalay,

3 million Founders‘ Shares to Will, and 1.5 million Founders‘ Shares to Thomas.15

Thomas also testified that the initial board of directors was supposed to be comprised of

the three Founders, that the Founders decided who the officers would be at those initial

meetings, and that Will‘s wife was not supposed to have any role at Genelux.16 Szalay‘s




13
      Tr. 16.
14
      Tr. 464.
15
      Tr. 94-95.
16
      Tr. 160-61 (―Dr. Szalay wanted Dr. Doug Will to be the president and CEO.‖).

                                           10
testimony on these matters comports with Thomas‘s.17         Will admits to having had

meetings with Thomas and Szalay before incorporating Genelux, but denies having come

to any agreement regarding its formation, the allocation of Founders‘ Shares, or the

appointment of officers.18

      The exact timing and details of the Founders‘ early discussions regarding

Genelux‘s formation are unclear. Nonetheless, I find Thomas‘s and Szalay‘s testimony

on this matter more credible than Will‘s. Additionally, as discussed infra, the parties‘

subsequent conduct is more consistent with Thomas‘s and Szalay‘s testimony and the

evidentiary record and tends to discredit Will‘s description of what occurred. Thus, I

conclude that Szalay has demonstrated by a preponderance of the evidence that the

Founders did reach some form of agreement in principle under which they would be the

Company‘s initial three directors and Szalay, Will, and Thomas would receive 3 million,

3 million, and 1.5 million Founders‘ Shares, respectively.

                2.     Will acts unilaterally as Genelux’s sole director

      Will caused Genelux to be incorporated in Delaware on September 4, 2001.19

Genelux‘s initial Board of Directors, consisting solely of Will, first met on October 1,

2001. Acting as Chairman, Will nominated and elected himself to be President, his wife


17
      Tr. 467 (―It was decided immediately that we three [Founders] would become
      board members immediately. . . . I think Dr. Will [was] supposed to become the
      president and chairman [sic: CEO]; Dr. Thomas, the CFO; and I [was] supposed to
      become the chairman of the board.‖).
18
      Tr. 76.
19
      JX 1.

                                            11
to be Treasurer, and Katherine Saxon to be Secretary, and authorized the Company to

issue 1,000 shares of common stock to his wife for $1 of consideration.20

      During 2002, Will continued to act unilaterally as Genelux‘s sole director.

Genelux hired its first scientist on July 1, 2002.21 On July 15, the Board recommended

the First Amended and Restated Certificate of Incorporation for stockholder approval,

which fixed the number of Founders‘ Shares at 7.5 million.22 In lieu of a stockholder

meeting, holders of the necessary amount of stock (presumably Will‘s wife, who was the

only stockholder of record at this point) submitted written consents approving the

amendments. Will signed the amended certificate in his capacity as President and CEO

on July 15, 2002, but the Company did not file the certificate until two months later on

September 18.23

      In the meantime, Will put Genelux‘s operations into motion by executing, or

causing Genelux to execute, a number of organizational documents and contracts. On or

about August 1, 2002, Genelux and Thomas executed a Credit Agreement requiring

Thomas to extend to the Company a $50,000 line of credit and pay $1,500 cash in

consideration for 1.5 million Founders‘ Shares, i.e., Series A Preferred shares.24 Genelux



20
      Id.
21
      Tr. 53 (Will).
22
      JX 12.
23
      Id.
24
      JX 2. Joint Exhibit 2 consists of signed minutes of the Board‘s unanimous written
      consent, Thomas‘s signed and dated Credit Agreement, Thomas‘s signed and
                                           12
and Will‘s wife also executed a Credit Agreement requiring her to extend the Company a

$100,000 line of credit and pay $3,000 cash in consideration for 3 million Founders‘

Shares.25    Szalay, however, refused to execute a similar credit agreement that Will

presented to him.26 Notably, this agreement would have required Genelux to issue Szalay

3 million Founders‘ Shares in exchange for his extending a $50,000 line of credit to

Genelux.27

      Effective August 5, 2002, Genelux and Szalay executed an Asset Purchase

Agreement, which the Board, i.e., Will, authorized by unanimous written consent,

requiring Szalay irrevocably to assign, convey, and transfer to Genelux all of his right,




      dated Promissory Note, and Thomas‘s signed and dated Form of Restricted
      Preferred Stock Agreement reflecting his Founders‘ Shares. Id.
25
      JX 4. Joint Exhibit 4 consists of the same signed and dated documents contained
      in Joint Exhibit 2, which are identical in all material respects other than those
      stated above.
26
      JX 5. Joint Exhibit 5 consists of a credit agreement (absent its second page), a
      promissory note, and a form of restricted preferred stock agreement, each of which
      Szalay declined to sign.
27
      This unsigned credit agreement did not require Szalay to provide cash
      consideration, or transfer any assets to Genelux, for 3 million Founders‘ Shares,
      which contradicts Plaintiffs‘ position that signing the Asset Purchase Agreement
      entitled Szalay to 1.5 million Founders‘ Shares and signing the credit agreement
      entitled him to another 1.5 million Founders‘ Shares. Pls.‘ Opening Br. 6 (―It was
      contemplated that Dr. Szalay too would receive an additional 1.5 million shares of
      Series A preferred stock in consideration for his payment of par value and
      execution of a credit agreement.‖); Tr. 57-58 (Will) (―And he would have had to
      also purchase the shares in accordance with the credit agreement. So he would
      have to sign the credit agreement and buy the shares.‖).

                                           13
title, and interest in and to certain defined assets28 in exchange for 10,950,000 shares of

common stock and 1.5 million Founders‘ Shares.29 Similar to the credit agreement that

Szalay did not sign, this Asset Purchase Agreement did not require Szalay to pay cash

consideration. Also effective August 5, 2002, Genelux and three inventors, including

Szalay, executed an Assignment and License Agreement requiring the inventors to assign

certain patents and license certain know-how in consideration for 50,000 shares of

common stock each, bringing Szalay‘s common stock ownership to 11 million shares.30

      Effective September 1, the Board authorized by unanimous written consent the

Company‘s offering memorandum for the sale of Series B Preferred stock at a price of $1

per share, which included a capitalization table reflecting that Szalay owned 11 million

shares of common stock and 3 million Founders‘ Shares, Thomas owned 1.5 million



28
      JX 3. The assets to be transferred included: ―(a) all items of laboratory equipment
      owned by [Szalay] . . . ; (b) all laboratory supplies, laboratory animals, cell lines,
      reagents and related research materials owned by [Szalay] . . . to the extent freely
      transferrable (subject to applicable contractual use restrictions); and (c) all items
      listed on the Asset Inventory attached hereto . . . .‖ Id.
29
      Id. Joint Exhibit 3 consists of signed minutes of the Board‘s unanimous written
      consent and Szalay‘s signed and dated Asset Purchase Agreement. Conspicuously
      absent, however, are signed and dated forms of agreement corresponding to
      Szalay‘s receipt of common stock or Founders‘ Shares. This contrasts with the
      three signed credit agreements (two by Will‘s wife, one by Thomas) and the
      Assignment and Licensing Agreement, defined in the text above, which all
      included forms of agreement that were signed and dated by the individuals
      receiving their respective shares of preferred or common stock. See supra notes
      24-26 and infra notes 30, 32.
30
      JX 8. Joint Exhibit 8 consists of, among other things, the Assignment and License
      Agreement and three signed forms of restricted common stock agreements dated
      August 22, 2015.

                                            14
Founders‘ Shares, and ―Trusts f.b.o. Jason and Andrea Will‖ owned 3 million Founders‘

Shares.31 Also effective September 1, 2002, however, Genelux and Will‘s wife executed

a Supplementary Credit Agreement, which the Board (still only Will) authorized by

unanimous written consent effective August 30, 2002, requiring Will‘s wife to extend to

the Company a second line of credit of up to $50,000 and pay $1,500 cash in

consideration for 1.5 million Founders‘ Shares.32 In other words, notwithstanding the

fact that the Company valued its Series B Preferred stock at $1 per share, Will

contemporaneously caused the Company to sell his wife 1.5 million Founders‘ Shares at

a price of $0.001 per share.

       On September 12, 2002, Will sought to correct a mistake he apparently had made

regarding Szalay‘s Asset Purchase Agreement.33         With a transmittal sheet bearing

Genelux‘s logo, Will faxed to Szalay‘s house a corrected first page of the Asset Purchase

Agreement. The original agreement purportedly had granted Szalay only 10,550,000

shares of common stock. In the body of the transmittal sheet, Will wrote: ―Since you

decided not to sign the Credit Agreement, I needed to put an additional $50,000 into the



31
       JX 10. Will testified that this offering memorandum reported Szalay‘s and the
       Wills‘ stock ownership incorrectly because it was printed on glossy paper in
       August before Szalay refused to sign the credit agreement and it was too late to fix
       the error. Tr. 30.
32
       JX 9. Joint Exhibit 9 consists of signed minutes of the Board‘s unanimous written
       consent and Will‘s wife‘s signed and dated Supplementary Credit Agreement,
       signed and dated Promissory Note, and signed and dated Form of Restricted
       Preferred Stock Agreement reflecting the additional Founders‘ Shares. Id.
33
       JX 11.

                                            15
company, so you have the remaining 1,500,000 shares of Series A Preferred [Founders‘

Shares]. As we discussed, you can expect to receive an additional 1,500,000 shares of

common when your employment with Genelux begins, at which time your total number

of shares will be the same as shown in the Offering Memorandum.‖34

       These statements, however, contain several discrepancies and inconsistencies. For

example, there is no stock certificate or entry on the stock transfer ledger reflecting that

Szalay received initially only 10,550,000 shares of common stock. Furthermore, Szalay

already held the 11 million shares of common stock as shown in the Offering

Memorandum and stock transfer ledger.              Based on these discrepancies and

inconsistencies, I find that Will‘s actions were inconsistent with the Founders‘ agreement

regarding the allocation of Founders‘ Shares. This conclusion is confirmed by the events

discussed infra.

       Finally, Genelux filed its First Amended and Restated Certificate of Incorporation

with the Delaware Secretary of State on September 17, 2002. Precise meeting dates are

unclear, but an email exchange in mid-January 2003 between Thomas and Will indicates




34
       JX 11. Will testified that Szalay brought to his attention that Szalay had not
       received the number of shares of common stock that were shown in the offering
       memorandum, which led Will to discover the typographical error in the Asset
       Purchase Agreement that Szalay had signed. Tr. 26. As discussed infra, however,
       Genelux alleged in a 2003 lawsuit against Will that the cover page stated
       incorrectly the number of Founders‘ Shares and that, after promising to correct the
       error, Will insisted that Szalay sign immediately the signature page of the
       incorrect agreement. See, e.g., infra notes 45-46 and accompanying text.

                                            16
that the Board had met twice by that time.35 At the first meeting, Will, Szalay, and

Thomas were appointed to the Board, which then appointed Will as CEO, Szalay as CSO,

and Thomas as CFO, allocated the Founders‘ Shares, and decided to move the Company

to San Diego. At the second meeting, a disagreement arose and the directors walked out

without formally discussing or approving anything. In the email, Thomas insisted that a

third Board meeting be held on January 17, 2003 and that, in advance, Will provide,

among other things, corporate documents, including the certificate of incorporation,

bylaws, technology and equipment transfer documents, documents allocating shares,

copies of all contracts, minutes of the first Board meeting, and the name of Company

counsel.36

      Only after Will provided Thomas with the requested documents did Thomas learn

that Will had given Will‘s wife 1.5 million Founders‘ Shares in violation of the

Founders‘ agreement to allocate 3 million, 3 million, and 1.5 million Founders‘ Shares to

Will, Szalay, and Thomas, respectively.37 This discrepancy, among other things, became

the subject of two lawsuits between, on the one hand, the Company, its Series B Preferred

stockholders, Thomas, and Szalay, and, on the other, Will and his wife.




35
      JX 13.
36
      Id.
37
      JX 17.

                                           17
                       3.      The Wills Dispute and Settlement

       The Founders disagree as to the exact reasons for the dispute leading to Will‘s

separation from Genelux, but three documents created in 2003, and one created in 2004,

provide contemporaneous evidence of what the Founders and Genelux believed at that

time. Because Thomas and Szalay both dispute Will‘s authority to have caused Genelux

to take many of its early acts, and because the documents arising from those acts appear

to contain errors and reflect inconsistencies, I consider these four documents to be at least

as reliable. Accordingly, I decline to rely solely on Will‘s testimony and the documents

he created in 2002 to determine the nature of the claims at issue in the Wills Dispute and

resolved by the Wills Settlement and consider the following four documents to be

informative on that score.

       First, Will wrote a letter to Szalay on Genelux letterhead dated April 23, 2003

announcing his resignation as CEO and Board member effective May 1, 2003.38 Second,

Thomas wrote an email to Jan Sundberg, Genelux‘s corporate counsel, on May 8, 2003,

providing his understanding of the Founders‘ agreement and the ways in which Will had

violated that agreement.39 Third, on June 18, 2003, through its counsel, Loeb, Kosacz &

Sundberg, LLP, Genelux filed a complaint against Will, Will‘s wife, and others (the

―California Complaint‖) seeking declaratory and injunctive relief based on Will‘s alleged




38
       JX 16.
39
       JX 17.

                                             18
breaches of fiduciary duty.40 Finally, on February 16, 2004, Thomas created a document

summarizing the history of Genelux and providing the names of its corporate counsel and

its auditor.41

       In Will‘s resignation letter, he described his efforts to value independently and sell

the Company‘s assets.42       Will purportedly hired Brian Testo Associates, LLC,

Appraisers-Auctioneers-Liquidators, to review the inventory, inspect the equipment, and

estimate its value. The record, however, does not include the results of that review or any

evidence substantiating that an appraisal actually was performed. Will then met with

Tavistock, a large venture capital fund with portfolio companies located in Genelux‘s

building, to explore a possible business relationship. Tavistock purportedly offered to

purchase Genelux‘s assets, assume its lease, and assist in finding temporary employment

for the employees within the building. According to Will‘s letter, one hour after he

provided Tavistock with a tour of the offices and laboratory, Szalay called Tavistock to

inform them that Will did not have Board authorization to meet with them and the

Company would not permit them to sublease its space, acquire any of its assets, or assist




40
       Defs.‘ and Intervenor‘s Answering Br. Ex. A (the California Complaint) (Genelux
       Corp. v. Will, et al., Case No. GIC813034 (Cal. Super. Ct. San Diego June 18,
       2003)). The Series B Preferred stockholders, organized and led by Simus, filed a
       second lawsuit in California, Simus v. Will, et al., Case No. SCVSS108390 (Cal.
       Super. Ct. San Bernardino Oct. 1, 2003).
41
       JX 20.
42
       JX 16.

                                             19
its employees. Thereafter, Tavistock rejected Will‘s proposal and Will resigned from

Genelux claiming that Szalay had undermined his ability to perform as CEO.43

      In his email to Sundberg, Thomas explained that Will had been representing to

investors that he, Thomas, and Szalay were officers and directors of Genelux since

September 2001 and had not disclosed that ―a board of his family members‖ had given

him an executive contract.44 Thomas also reported that on August 1, 2002, Szalay had

signed his patent and asset transfer documents and Thomas had signed a loan agreement

giving the Company a $10,000 loan for his Founders‘ Shares. By September 30, 2002,

however, Will had ―fluffed off‖ 1.5 million Founders‘ Shares to Will‘s wife, who was

never a part of the allocation. Thomas expressed displeasure that, after the Founders had

agreed to a control structure designed to maintain the officers‘ independence from one

controller, Will had given himself complete control of the Board and Company by issuing

his wife 1.5 million of Szalay‘s Founders‘ Shares. Finally, Thomas accused Will of

attempting to defraud the investors and patent holders to take over the intellectual

property of the Company by valuing the Company‘s intellectual property in its financial

statements at $150,000, but then devaluing it to $150 three months later. Notably,


43
      At trial, Will testified that he left Genelux because Szalay had broken certain
      promises. Szalay allegedly had represented that the lab equipment he had
      assigned to Genelux was worth millions of dollars, but when Will had it appraised,
      it allegedly had a negative asset value due to the cost of storing hazardous
      material. Szalay also had promised to become an employee of Genelux but later
      refused, which meant he was not subject to any confidentiality agreement. Tr. 33-
      35.
44
      JX 17.

                                           20
Thomas never said in his email that the Founders had agreed to sign credit agreements as

a condition to receiving their allocation of Founders‘ Shares. The contents of Thomas‘s

email appear to have provided the basis for the California Complaint that Genelux filed

against Will the next month.

      The Company filed the California Complaint on June 18, 2003, accusing Will of

secretly issuing 1.5 million Founders‘ Shares—and ceding control of the Company—to

his wife for nominal consideration, secretly entering into an employment contract with

himself on terms detrimental and damaging to Genelux and its stockholders, and secretly

employing his wife for a starting salary of $75,000 per year. 45 More important to this

action, however, are the allegations in the California Complaint that provide more

background to the credit agreements than any other documents in the record. According

to the California Complaint, the Founders agreed at an August 1, 2002 board meeting that

Szalay, Will, and Thomas would receive 3 million, 3 million, and 1.5 million Founders‘

Shares, respectively. At the same meeting, the Founders agreed to issue Szalay 11

million shares of common stock in consideration for more than $100,000 that Szalay had

already lent to Genelux and for his agreement to transfer his intellectual property,

equipment, and gene strands to Genelux. Finally, the Founders also agreed that when

Genelux needed additional working capital, Will would lend the Company up to

$100,000 on an ―as needed‖ basis, after which Thomas would lend $50,000 ―as needed,‖



45
      Cal. Compl. ¶ 6. The California Complaint also accused Will‘s wife of aiding and
      abetting Will in his breaches. Id. ¶ 7.

                                          21
after which Szalay would lend up to $100,000 ―as needed.‖ Instead, Will presented

Szalay with an unconditional credit agreement that Szalay refused to sign. When Will

later presented Szalay with an Asset Purchase Agreement granting Szalay 1.5 million

Founders‘ Shares and 10,950,000 shares of common stock, the California Complaint

alleges that Szalay pointed out that the Founders previously had agreed that Szalay would

receive 3 million Founders‘ Shares.       Will allegedly agreed to fix the error, but

purportedly attempted to have Szalay execute the signature page immediately by

explaining that he would correct the number of shares later. Finally, the California

Complaint alleges that, after Will faxed Szalay the purported correction of the Asset

Purchase Agreement substituting 1.5 million shares of common stock for the second 1.5

million Founders‘ Shares to which Szalay was entitled, Szalay confronted Will about the

share allocation. Szalay allegedly stated that Will did not have Board approval to change

unilaterally the capital structure and that Szalay‘s 3 million Founders‘ Shares were owed

as consideration for Szalay having lent the Company over $100,000 and transferred

valuable intellectual property and equipment purportedly worth several million dollars.46

      Finally, on February 16, 2004, Thomas created a chronology of activities related

to Genelux as he understood them for whoever succeeded him as CFO.47 Although the



46
      I do not consider the facts alleged in the California Complaint to be conclusive
      evidence. Rather, I take judicial notice of the California Complaint as evidence of
      the positions Genelux, the plaintiff in both the California action and this case, took
      at that time.
47
      JX 20; see also Tr. 165 (―This document was created because I was leaving the
      company. I was taken out of the company as the CFO. So I was giving this to
                                            22
chronology misstates the dates of Genelux‘s incorporation and the filing of its First

Amended and Restated Certificate of Incorporation, it is otherwise consistent with the

evidence discussed above regarding the Founders, original Board members, officer

appointments, and Founders‘ Share allocation.

       Both actions against the Wills, one filed by Genelux and the other by Simus and

the Series B Preferred stockholders, were settled on November 20, 2003. Pursuant to the

Wills Settlement, all shares of stock held by the Wills, including 4.5 million shares of

Series A Preferred stock, were transferred to Genelux, and the named plaintiffs from both

actions released all claims against the Wills.48

                  4.    Szalay pursues his claim to the Disputed Shares

       Szalay again raised his claim to the Disputed Shares at a meeting of the

Company‘s strategic planning committee on November 20, 2004.49 At trial, Sundberg

testified that he and his colleague, Paul Kosacz, who were both corporate counsel and

members of the committee, walked out of the meeting after Szalay initiated a ―heated‖

discussion about the Company issuing him an additional 1.5 million Founders‘ Shares.50




       whoever wanted to run the company, mentioning the auditor, mentioning who the
       corporate counsel were and the different facts as I saw it.‖). Although Thomas
       testified that he created the document in part to assist the Company in its lawsuit
       against the Wills, the document itself states that the lawsuit was settled two
       months before Thomas created the document.
48
       JX 18.
49
       JX 25.
50
       Tr. 224.

                                             23
Sundberg and Kosacz took issue with this demand because the Company was in the

middle of its Series C private placement, which included a private placement

memorandum stating that Szalay and Thomas each owned 1.5 million Founders‘ Shares,

and informed the committee that they could not continue as counsel for the Company in

light of Szalay‘s request. Two directors, possibly including Simus, joined Sundberg and

Kosacz in the hallway ten minutes later. The directors informed Sundberg and Kosacz

that they had convinced Szalay to withdraw his claim and, after a brief discussion,

Sundberg and Kosacz agreed to rejoin the meeting.51

      On or about December 11, 2005, Genelux issued to Szalay 1.5 million shares of

common stock (the ―2005 Issuance‖).52 Plaintiffs dispute the validity of this issuance on

the grounds that there is no writing evidencing that the Board authorized it. Relying on

the Company, which controls the documents and represented that there is no Board

resolution authorizing the issuance, Szalay conceded at argument that the issuance

presumably is defective.53   Based on my examination of the record in this action,

however, I find that the Board meeting minutes dated December 18, 2009 provide written

evidence that the Board did authorize the 2005 Issuance both in 2005 and again in 2009.54




51
      Id. at 226-27 (Sundberg).
52
      JX 100, at 4.
53
      June 24, 2015 Arg. Tr. (―June 24 Tr.‖), Docket Item (―D.I.‖) 105, at 58.
54
      JX 58.

                                           24
      At a December 18, 2009 Board meeting attended by Szalay, Simus, Thomas,

Zindrick, and others, upon a motion duly made and seconded, the Board approved

unanimously (that is, including Simus, a Plaintiff in this case) certain recitals and

resolutions, drafted by Latham—i.e., counsel for both Plaintiffs in this case—that were

attached to the minutes as Appendix A, under the heading ―Stock Plans.‖55            Two

subsections of the resolutions, titled ―Ratification of 2005 Stock Plan‖ and ―Ratification

of Grants of Restricted Stock under the 2005 Stock Plan,‖ describe the circumstances that

led the Board to adopt the included resolutions on that date. The first explains that the

Board approved the adoption of the 2005 Plan on January 10, 2005 and that the

stockholders of the Company approved the adoption of the 2005 Plan on September 21,

2005. Nevertheless, the subsection continues that, ―as a result of the loss or inadvertent

destruction of corporate records evidencing the approval and adoption of the 2005

Plan,‖ the Board deemed it to be advisable and in the best interests of the Company and

its stockholders to ratify the adoption of the plan56 and resolved to ―ratify, confirm and

approve the adoption of the 2005 Plan . . . .‖57       Again, the Board adopted these

resolutions unanimously.

      The second subsection explains that, pursuant to the 2005 Plan, a committee

consisting of Szalay, Roeder, and Simus had been formed to administer the plan. On



55
      Id. at 2, Appx. A (―Dec. 18 Resolutions‖).
56
      Dec. 18 Resolutions 6 (emphasis added).
57
      Id. at 7.

                                           25
March 1, 2005, the committee met and approved the grant, among others, of 1.5 million

restricted shares to Szalay.58 The December 18 Resolutions further state that: ―as a result

of the loss or inadvertent destruction of corporate records evidencing the approval of the

grant of Restricted Shares to the individuals and in the amounts listed above, the Board,

comprising the entire Committee formed to administer the 2005 Plan,‖ deemed it to be

advisable and in the best interests of the Company and its stockholders to ratify the

approval of the grant previously approved by the committee;59 and resolved to ratify,

confirm, and approve the grants of stock previously approved by the committee effective

as of March 1, 2005, and further confirmed that such shares are duly authorized, validly

issued, fully paid, and non-assessable.60 Once more, the Board adopted these resolutions

unanimously. The Company‘s stock transfer ledger confirms that the Company issued

1.5 million shares of common stock to Szalay on December 11, 2005,61 and Szalay‘s




58
      Id. The committee approved grants of Restricted Shares (as defined in the 2005
      Plan) to the following individuals (with the number of shares listed in
      parentheses): Shahrokh Shabahang (725,000); Louis Stromberg (675,000); Ronald
      Simus (850,000); Yong Yu (400,000); Qian Zhang (400,000); Tom Hagood
      (12,000); Aladar Szalay (1,500,000); and Albert Roeder (1,300,000). Id.
59
      Id. (emphasis added).
60
      Id.
61
      JX 100.

                                            26
corresponding stock certificate confirms the number and type of shares issued to him on

that date.62

       Because Szalay received shares of common stock in 2005, he later pursued

converting those shares to Founders‘ Shares.      On February 27, 2007, according to

meeting minutes prepared by Dr. Shahrokh Shabahang, a vote approving the replacement

of the 1.5 million shares of common stock that Szalay received in December 2005 with

the Disputed Shares took place by motion made by Simus during a Special Meeting of

the Board. Plaintiffs challenge the validity of the Board vote. The minutes state: ―The

final item on the agenda was the incorrect handling of Dr. Szalay‘s 1.5M Series A

[Founders‘ Shares] which were not returned to him following removal of the previous

CEO and later compensated for by allocation of 1.5M common shares.‖ 63            Szalay

abstained from the discussion and voting, and Simus chaired that portion of the meeting.

When Thomas inquired as to whether the correction was a plan to remove him from the

Board, Simus replied that it was not about Board seats, but about a mistake that required

correcting. Simus moved to replace Szalay‘s 1.5 million shares of common stock with

1.5 million Founders‘ Shares, and the motion was duly seconded and approved by

Roeder, Simus, and Dr. Friedrich Kapp over Thomas‘s lone vote against.64 Because steps



62
       JX 101. Accordingly, I reject Plaintiffs‘ argument that the December 18
       Resolutions ratified a grant of options, rather than shares of common stock. Pls.‘
       Opening Br. 27 n.4.
63
       JX 30.
64
       Id.

                                           27
necessary to effectuate this Board action were never taken, however, Szalay‘s 1.5 million

shares of common stock were not replaced with the 1.5 million Founders‘ Shares to

which he claimed he was entitled.

       Szalay next attempted to satisfy his claim to the Disputed Shares in 2009. On

April 24, 2009, Szalay sent a letter to Genelux stockholders requesting their response and

action by written consent on certain items, including the ―[c]orrection of shares allocated

in error to Aladar Szalay as Common Stock rather than as Series A Preferred Stock,‖ and

the adoption of a proposed Fifth Amended and Restated Certificate of Incorporation, in

the form of an Action by Written Consent of the Stockholders of Genelux Corporation

dated April 24, 2009.65 Latham prepared the Written Consent and drafted the proposed

Fifth Amended and Restated Certificate of Incorporation. On May 7, 2009, Thomas

voted his 1.5 million Founders‘ Shares against Szalay‘s proposal regarding the

―correction‖ of certain share issuances and against the adoption of the Fifth Amended and

Restated Certificate of Incorporation.66 But, Kevin T. Murphy, Corporate Secretary of

Genelux, signed a document dated August 5, 2009, which indicated, incorrectly, that the

Written Consent was passed by the relevant Genelux stockholders.67




65
       JX 41.
66
       Id.
67
       Id.

                                            28
                 5.      The Abbott Negotiations and 2009 Issuance

      Sometime in 2009, Genelux began negotiating with Abbott regarding a potential

$25 million investment in Genelux and retained Latham in connection with that

investment.68 Vandeman, a former Latham partner, led the negotiations on behalf of

Genelux for a time and Tyree, now Chairman of Genelux, led the negotiations on behalf

of Abbott.69 By December 2009, Zindrick, now President and CEO of Genelux, had

taken over as Genelux‘s lead negotiator on the Abbott Deal.70 On December 15, 2009, he

advised Szalay that Abbott required ―certain conversion/liquidation rights to be set prior

to issuance of the stock and insists that a new, revised Certificate of Incorporation be

approved and filed before closing.‖71 Three days later, the Board held a meeting to

consider resolutions relating to, among other things, approving a proposed Sixth

Amended Certificate, reviewing the Company‘s stock books, Board minutes, stockholder

approvals, and related materials to confirm the accuracy and completeness of the

Company‘s capitalization records, and resolving Szalay‘s claim to the Disputed Shares.72

      During the December 18, 2009 Board meeting discussed supra, the Board

apparently acted without knowledge that their efforts to adopt the Fifth Amended



68
      Tr. 130, 138-39 (Thomas).
69
      Tr. 402-03 (Vandeman).
70
      Tr. 283-84 (Zindrick).
71
      JX 55.
72
      JX 58.

                                           29
Certificate in May were ineffective. The Board purported to adopt a resolution, drafted

by Latham, that, in part, stated that the Board had determined that 1.5 million shares of

common stock previously ―were issued in error to Aladar Szalay in lieu of‖ 1.5 million

Founders‘ Shares and that ―in recognition of the previous error the Board deems it

advisable and in the best interests of the Company to issue [1.5 million Founders‘ Shares]

to Aladar Szalay in consideration for the cancellation of [1.5 million shares of common

stock in issue] currently held by Aladar Szalay.‖73 This resolution was invalid, however,

because the stockholders had not passed the May amendment that was intended to

increase the number of authorized Founders‘ Shares from 3 million to 4.5 million.

      Genelux‘s corporate counsel, Cheston Larson of Latham, attended the December

18 meeting along with Szalay, Thomas, Simus, and Zindrick and, after Thomas informed

him that the prior certificate had never been amended, Larson advised Zindrick that he

should not file the Sixth Amended Certificate purportedly approved at the meeting before

resolving the dispute between Szalay and Thomas regarding the Founders‘ Shares.

Larson explained that increasing the authorized Founders‘ Shares from 3 million to 4.5

million required the approval of a majority of the outstanding Founders‘ Shares.74

Because Thomas recently had voted against such a proposal, Larson advised that either

Szalay could convince Thomas to approve the amendment or simply not increase the




73
      JX 58.
74
      JX 61. As discussed infra, this advice turned out to be incomplete.

                                           30
number of authorized Founders‘ Shares.75 Central to Plaintiffs‘ claims in this action is

their contention that Szalay misrepresented that Abbott was requiring Genelux to resolve

Szalay‘s claim to the Disputed Shares before going ahead with its investment.

      On December 22, 2009, Zindrick emailed to Thomas a Written Consent that, if

signed, would: (1) approve the Fifth Amended Certificate, which increased the number of

authorized Founders‘ Shares to 4.5 million; and (2) satisfy Szalay‘s claim to the Disputed

Shares by cancelling the 1.5 million shares of common stock and issuing Szalay 1.5

million Founders‘ Shares.76 Thomas explained to Zindrick why Thomas opposed signing

the consent, but Zindrick and others at the Company told Thomas the Abbott Deal was

contingent on him signing the consent.77 On December 23, 2009, Thomas executed the

Written Consent completing the authorization for the Board to issue the Disputed Shares

to Szalay (the ―2009 Issuance‖).78 On January 7, 2010, the Company filed its Fifth

Amended and Restated Certificate of Incorporation with the Delaware Secretary of State,

after which the Company converted Szalay‘s 1.5 million shares of common stock to 1.5

million Founders‘ Shares.79




75
      Id.
76
      JX 112.
77
      Tr. 175-76, 178-79 (Thomas).
78
      JX 62, 66.
79
      JX 100.

                                           31
      Genelux and Abbott entered into the Series I Preferred Stock Purchase Agreement

in January 2010.80 Having reviewed carefully the documentary and testimonial evidence,

although not always entirely consistent, it appears by a preponderance of the evidence

that various parties took steps in December 2009 to convert the 1.5 million shares of

common stock Szalay received on December 11, 2005 to 1.5 million Founders‘ Shares.

                             C.      Procedural History

      On August 15, 2014, Genelux filed its Verified Petition for Relief pursuant to

8 Del. C. § 205 to invalidate the 1.5 million Disputed Shares ―improperly issued‖ to

Szalay. The Company alleged that, in 2005, Szalay issued to himself 1.5 million shares

of common stock that the Company later purported to convert to 1.5 million Founders‘

Shares in 2009. The Company also alleged that, for most of the time that Szalay held the

positions of CEO, President, and Chairman of the Board, and up to May 2, 2014, the

majority of the Board consisted of Genelux employees, subject, by virtue of their

employment, to manipulation and control by Szalay. Thus, according to the Petition, the

Company did not discover Szalay‘s wrongdoing until the Board was reconstituted and

became fully independent following Szalay‘s removal in May 2014 and conducted a

comprehensive review of Genelux‘s financials and operations.

      On August 20, 2014, Genelux filed a Verified Amended Petition for Relief

Pursuant to 8 Del. C. § 205 and Complaint Pursuant to 8 Del. C. § 225 (the ―Complaint‖),




80
      JX 64. Abbott invested approximately $5 million in Genelux as opposed to the
      $25 million discussed originally.

                                          32
adding Simus as a Plaintiff and a Section 225 claim against Roeder and Georgiou. Simus

verified the Complaint in his individual capacity and on behalf of Genelux.          This

amended Complaint is substantially similar to the original, but adds facts surrounding the

August 15, 2014 Annual Meeting at which Szalay purported to vote his Disputed Shares

in favor of Roeder and Georgiou, whose Board seats Simus and Genelux contest.

       Plaintiffs filed a motion to expedite on August 22, 2014, which I granted on

October 7, 2014. I set a two-day trial for December 2014.

       Szalay moved to intervene on October 31, 2014. After granting that motion on

November 5, I rescheduled trial for January 2015. On November 26, 2014, Defendants

moved to compel custodian searches, dismiss Genelux as an improper plaintiff, and

disqualify Latham and RLF. Plaintiffs opposed this motion on December 8, and I held a

hearing on it on December 18, 2014. Before the hearing, Plaintiffs agreed to search the

requested custodians and Genelux effectively withdrew from the Section 225 claim. At

the hearing, I denied the motion to disqualify Latham and RLF and focused on whether

Genelux could remain in the case as Plaintiff for the Section 205 claim. Ultimately, I

deferred my decision on the Section 205 issue until after the impending trial.

       On December 23, 2014, Defendants filed a Motion to Dismiss Plaintiffs‘ Verified

Amended Complaint with Prejudice Pursuant to Court of Chancery Rule 41(b), for

Sanctions and for Immediate Suspension of These Proceedings and Postponement of the

Trial Date Pending Resolution of this Motion, arguing that Simus had filed a false

verification as to the Complaint. In particular, Simus‘s verification stated, ―I have read

the foregoing Verified Amended Petition for Relief Pursuant to 8 Del. C. § 205 and

                                            33
Complaint Pursuant to 8 Del. C. § 225 and know the contents thereof.‖ At his deposition,

however, Simus admitted that he had not read the Complaint and disclaimed knowledge

of core facts alleged therein.81 Plaintiffs opposed Defendants‘ motion, arguing that the

relevant standard had not been met for dismissal with prejudice and submitting a new

affidavit in which Simus swore he had reviewed portions of an earlier draft of the

Complaint. In response to that motion, I: (1) rescheduled the January trial date; (2)

scheduled a hearing on January 29, 2015, on the Rule 41(b) motion and ordered Plaintiffs

to produce certain documents evidencing that they had emailed the Complaint, or a draft

thereof, to Simus; (3) denied without prejudice the aspect of Defendants‘ motion that

sought dismissal of the entire case with prejudice for want of a more complete record;

and (4) stated my intent to sanction Plaintiffs for failing to exercise sufficient care with

respect to the verification.

       On February 5, 2015, I rescheduled trial in this matter for April 7-8, 2015. That

same day, however, Szalay filed a separate complaint seeking indemnification and

advancement from Genelux (the ―Advancement Action‖) and moved to expedite those

proceedings. Genelux both opposed the motion to expedite and moved to consolidate the

Advancement Action with this case on February 18. Szalay opposed consolidation and,

on February 26, 2015, filed a motion for summary judgment on his advancement claim.

Genelux promptly opposed that motion.




81
       Simus Dep. 6.

                                            34
       On March 4, 2015, Defendants moved to compel access to Simus‘s laptop

computer so they could have it examined by a forensic expert to confirm whether Simus

had opened and read the Complaint as he claimed. In opposing that motion, Plaintiffs‘

counsel reported that Simus had discarded his laptop and would not be able to produce it.

On March 19, Defendants responded by effectively renewing their Rule 41(b) motion to

dismiss based on a claim of spoliation, which Plaintiffs opposed.

       On April 2, 2015, I ordered, among other things, that Plaintiffs pay up to $10,000

of the reasonable attorneys‘ fees and expenses Defendants incurred in connection with

their December 23 motion to dismiss based on Simus‘s alleged filing of a false

verification.

       Also on April 2, 2015, I granted in part Genelux‘s motion to consolidate this

action with Szalay‘s Advancement Action to the extent that the parties wished to present

additional evidence regarding Szalay‘s motion for summary judgment at the trial in this

action and denied the motion to consolidate in all other respects. In that regard, I also

granted in part Szalay‘s motion to expedite with respect to his motion for summary

judgment by ordering the completion of briefing on that motion within a few weeks after

the completion of the trial. In all other respects, the motion to expedite was denied.

       I presided over a trial of this matter from April 7 to April 8, 2015. After the

parties filed their post-trial briefs, I heard argument on June 24. This Opinion constitutes

my post-trial findings of fact and conclusions of law in this matter.

       Having considered the briefing submitted by the parties on Szalay‘s motion for

summary judgment in the Advancement Action and the evidence adduced at the trial of

                                             35
this action, I have determined that no oral argument is necessary on that motion.

Accordingly, I am entering concurrent with this Opinion a Letter Opinion on the

summary judgment motion and a separate order setting forth the procedure for seeking

payment of advancement in the Advancement Action.

                              D.      Parties’ Contentions

       Plaintiffs seek a declaration pursuant to 8 Del. C. § 205 that the purported issuance

of 1.5 million shares of common stock to Szalay in 2005 was invalid and, therefore, that

the purported conversion of these shares into Founders‘ Shares in 2007 and 2009 were

void. Also, Plaintiff Simus seeks a declaration pursuant to 8 Del. C. § 225 that neither

Roeder nor Georgiou was validly elected as a director of Genelux at the August 15

Annual Meeting.      In support, Plaintiffs argue that the Disputed Shares are invalid

because: (1) their issuance in 2009 lacked consideration; (2) the 2009 issuance lacked

consideration because the shares of common stock that Genelux purported to convert

were themselves invalid; and (3) the shares of common stock purportedly issued to

Szalay in 2005 were neither authorized by the Board nor paid for by Szalay. Plaintiffs

further deny that Szalay ever had a legitimate claim to the Disputed Shares and argue

that, even if he did, the Wills Settlement extinguished any such claim. Finally, Plaintiffs

contend that, to the extent the 2009 Issuance was valid, this Court should invalidate it

because Szalay accomplished the 2009 Issuance by fraud or misrepresentation.

       In opposition to the relief Plaintiffs seek, Defendants argue that Plaintiffs‘ Section

205 claim fails to state a claim as a matter of law, or, in the alternative, that Plaintiffs‘

invocation of Section 205 under the circumstances here should be barred on equitable

                                             36
principles. Defendants also assert various affirmative defenses, averring that the statute

of limitations and one or more of the equitable doctrines of estoppel, acquiescence, and

laches bar Plaintiffs‘ challenges to the validity of Szalay‘s ownership of the Disputed

Shares, and that Plaintiffs failed to allege or establish facts demonstrating any fraudulent

concealment that would warrant tolling the applicable statute of limitations. Plaintiffs

respond that barring their claims on any of these grounds would be inequitable and

inappropriate because neither Simus nor any other director had knowledge of the material

facts underlying the acts at issue until, at the earliest, June 2014.

       Defendants also contend that I should dismiss this case with prejudice because

Plaintiffs have compromised the integrity of these proceedings in various ways. In

particular, Defendants argue that Genelux‘s recruitment of Simus to serve as Plaintiff on

the Section 225 claim violates Sections 225(a) and (b) or is otherwise inequitable,

Simus‘s false verification and subsequent spoliation of evidence warrant dismissal of this

case with prejudice, Latham‘s representation of Genelux and Simus against Szalay

constitutes a conflict of interest that is materially prejudicial to Szalay, and Genelux‘s

failure to satisfy its mandatory advancement obligation to Szalay was materially

prejudicial to Szalay‘s ability to prepare adequately for trial. Plaintiffs purport to refute

these contentions on various grounds discussed infra.

       Finally, in their post-trial briefing, Plaintiffs raised for the first time a technical

challenge to the validity and effectiveness of the 2009 Issuance, arguing that the Court

should invalidate this issuance as defective because the Company failed to satisfy the

notice requirements of its Fourth Amended Certificate, which notice Section 228(e) of

                                              37
the DGCL requires. Defendants oppose this argument on two grounds. First, Defendants

contend that Plaintiffs waived this argument by failing to raise it in their pleadings,

interrogatory answers, pretrial order, or pretrial brief. Instead, Defendants asserted this

technical deficiency for the first time in their post-trial brief. Second, Defendants argue

that the alleged failure of notice does not make the act void, but rather only unenforceable

until notice is actually given, which condition was satisfied when Plaintiffs noticed the

August 15, 2014 Annual Meeting.

                                    II.     ANALYSIS

                     A.      Preliminary Matters of Law and Equity

          A threshold issue in this case is whether Plaintiffs may use 8 Del. C. § 205 to

invalidate defective corporate acts. Also, Defendants assert that Plaintiffs‘ use of Section

205 is inequitable under the circumstances here. I organize my analysis of these issues as

follows.     First, I determine whether Section 205 permits Plaintiffs to challenge the

validity or effectiveness of the 2005 and 2009 Issuances. Second, I discuss whether

Plaintiffs can use Section 205 to grant itself standing, in effect, under Section 225.

     1.       Plaintiffs cannot use Section 205 to invalidate defective corporate acts

          When the Court ―is faced with a novel question of statutory construction, as here,

[it] ‗must seek to ascertain and give effect to the intention of the Legislature as expressed

in the Statute itself.‘‖82 In doing so, the Court must ―give the statutory words their

commonly understood meanings‖ and ―read and examine the text of the act and draw


82
          Kofron v. Amoco Chems. Corp., 441 A.2d 226, 230 (Del. 1982) (quoting Keys v.
          State, 337 A.2d 18, 22 (Del. 1975)).

                                              38
inferences concerning the meaning from its composition and structure.‖83               ―When

ambiguity exists in a statute, there is judicial discretion to construe it according to general

standards of statutory interpretation and construction.‖84 But ―[w]here the words of the

statute are plainly expressive of intent, not rendered dubious by the context the

interpretation must conform to and carry out that intent.‖85 Moreover, ―[t]he Legislative

body is presumed to have inserted every provision for some useful purpose and

construction . . . .‖86 Thus, the ―Court may not assume that an omission ‗was the result of

an oversight on the part of the General Assembly.‘‖87 Finally, it is well settled under

Delaware law that ―[a] court should not resort to legislative history in interpreting a

statute where statutory language provides unambiguously an answer to the question at

hand.‖88

       Effective April 1, 2014, Section 205 confers on the Court of Chancery exclusive

jurisdiction to hear a petition brought by a corporation or other enumerated party to

―determine the validity of‖ or to ―ratify‖ a corporate act or stock that, but for the statute,


83
       Id. (citing Moore v. Chrysler Corp., 233 A.2d 53, 55 (Del. 1967)); Klotz v. Warner
       Comm’ns, Inc., 674 A.2d 878, 879 (Del. 1995) (quoting NORMAN J. SINGER, 2A
       SUTHERLAND STATUTORY CONSTRUCTION § 47.01 (5th ed. 1992)).
84
       Gen. Motors Corp. v. Burgess, 545 A.2d 1186, 1191 (Del. 1988) (internal
       quotation marks omitted).
85
       Fouracre v. White, 102 A. 186, 200 (Del. Super. 1917).
86
       C & T Assocs., Inc. v. Gov’t of New Castle Cty., 408 A.2d 27, 29 (Del. Ch. 1979).
87
       Burgess, 545 A.2d at 1191 (quoting Giuricich, 449 A.2d at 238).
88
       Arnold v. Soc’y for Sav. Bancorp, Inc., 650 A.2d 1270, 1287 (Del. 1994).

                                              39
would otherwise be considered defective and incurable.89           Upon application by an

enumerated party, Section 205 allows the Court of Chancery to:

              (1) Determine the validity and effectiveness of any defective
              corporate act ratified pursuant to § 204 of this title; (2)
              Determine the validity and effectiveness of the ratification of
              any defective corporate act pursuant to § 204 of this title; (3)
              Determine the validity and effectiveness of any defective
              corporate act not ratified or not ratified effectively pursuant to
              § 204 of this title; (4) Determine the validity of any corporate
              act or transaction and any stock, rights or options to acquire
              stock; and (5) Modify or waive any of the procedures set forth
              in § 204 of this title to ratify a defective corporate act.90

Section 205(b) proceeds to list several categories of relief that this Court is authorized to

issue under the statute. The relevant provisions cast the relief in the affirmative:

              (b) In connection with an action under this section, the Court
              of Chancery may: . . . (2) Validate and declare effective any


89
       8 Del. C. § 205(a), (e). The enumerated parties besides a corporation are any
       successor entity to the corporation, any member of the board of directors, any
       record or beneficial holder of valid stock or putative stock, any record or
       beneficial holder of valid or putative stock as of the time of a defective corporate
       act ratified pursuant to Section 204, or any other person claiming to be
       substantially and adversely affected by a ratification pursuant to Section 204. Id.
       § 205(a).
90
       Id. § 205(a). Section 204 defines ―defective corporate act‖ as ―an overissue, an
       election or appointment of directors that is void or voidable due to a failure of
       authorization, or any act or transaction purportedly taken by or on behalf of the
       corporation that is, and at the time such act or transaction was purportedly taken
       would have been, within the power of a corporation . . . but is void or voidable due
       to a failure of authorization.‖ Id. § 204(h)(1). Also, ―failure of authorization‖
       means ―the failure to authorize or effect an act or transaction in compliance with
       the provisions of this title, the certificate of incorporation or bylaws of the
       corporation, or any plan or agreement to which the corporation is a party, if and to
       the extent such failure would render such act or transaction void or voidable.‖ Id.
       § 204(h)(2).

                                             40
              defective corporate act or putative stock and impose
              conditions upon such validation by the Court; . . . (5)
              Approve a stock ledger for the corporation that includes any
              stock ratified or validated in accordance with this section or
              with § 204 of this title; (6) Declare that shares of putative
              stock are shares of valid stock or require a corporation to
              issue and deliver shares of valid stock in place of any shares
              of putative stock; . . . (8) Declare that a defective corporate
              act validated by the Court shall be effective as of the
              defective corporate act or at such other time as the Court shall
              determine; . . . and (10) Make such other orders regarding
              such matters as it deems proper under the circumstances.91

Finally, in addition to setting out certain notice requirements, among other things, Section

205(d) provides a non-exclusive, non-mandatory list of factors the Court may consider in

connection with a petition under Section 205, all of which are focused on the validation

(not invalidation) of stock:

              (1) Whether the defective corporate act was originally
              approved or effectuated with the belief that the approval or
              effectuation was in compliance with the provisions of this
              title, the certificate of incorporation or bylaws of the
              corporation; (2) Whether the corporation and board of
              directors has treated the defective corporate act as a valid act
              or transaction and whether any person has acted in reliance on
              the public record that such defective corporate act was valid;
              (3) Whether any person will be or was harmed by the
              ratification or validation of the defective corporate act,
              excluding any harm that would have resulted if the defective
              corporate act had been valid when approved or effectuated;
              (4) Whether any person will be harmed by the failure to ratify
              or validate the defective corporate act; and (5) Any other
              factors or considerations the Court deems just and equitable.92




91
       Id. § 205(b).
92
       Id. § 205(d).

                                            41
      Plaintiffs argue that, because Section 205(a)(4) authorizes this Court, ―upon

application by the corporation,‖ to ―[d]etermine the validity of any corporate act or

transaction and any stock, rights or options to acquire stock,‖ it is inherent within that

grant of power to ―determine the validity‖ of ―any stock‖ that the Court would have the

ability to render a judgment that the stock subject to such a determination is invalid.

Defendants disagree, arguing that viewing that phrase in a vacuum ignores the overall

structure of the statute, which makes clear that the relief available under Section 205 is

the validation of presumed defective and otherwise incurable acts (which the Court can

then grant or deny), not the invalidation of acts presumed for years by a company or a

stockholder to be valid. Defendants contend further that, because Section 205 has no

relevant statute of limitations,93 any other reading would put all stockholders at risk of

having their equity positions challenged under any ―theory‖ of wrongdoing and at any

time, no matter when their shares were issued. That, Defendants assert, would be a

perverse result, which Delaware courts avoid.94




93
      Section 205(f) provides a 120-day time limit for certain actions asserting a
      technical challenge to a ratification attempted under Section 204(b) and certain
      actions petitioning this Court to declare in its discretion whether a ratification
      attempted in accordance with Section 204 is not effective or is effective only on
      certain conditions. Id. § 205(f). Section 205(f) is inapposite here, however,
      because the parties did not raise a Section 204 issue.
94
      See, e.g., Spielberg v. State, 558 A.2d 291, 293 (Del. 1989) (―The statute must be
      viewed as a whole, and literal or perceived interpretations which yield
      mischievous or absurd results are to be avoided.‖).

                                           42
       When I read Section 205(a)(4) in isolation, as Plaintiffs insist I do, the statute

appears to enable Plaintiffs to petition this Court to determine the validity of any

corporate act or transaction and any stock, rather than only defective corporate acts or

transactions and defective stock. When read both as a whole and together with Section

204, however, Section 205 also appears to provide enumerated plaintiffs and the Court

with a mechanism to eliminate equitably any uncertainty regarding the validity of

arguably defective corporate acts by validating those acts, not invalidating them.

Therefore, even if I assume Plaintiffs‘ interpretation of Section 205 is reasonable, I am

convinced that Defendants‘ interpretation is also reasonable.95         Accordingly, I find

Section 205 ambiguous and look to outside sources to give context to the statute‘s

intended meaning.

       The authors of a respected treatise on Delaware corporation law and practice noted

succinctly that Sections 204 and 205 ―bring clarity to an often confusing area of

Delaware law[, i.e.,] which [defective] corporate actions are voidable (and, therefore,

may be capable of ratification) and which corporate actions are void (and, therefore, may

be incapable of ratification).‖96 In that respect, as explained in this Court‘s decision in In

re Numoda Corp. Shareholders Litigation, ―[t]he legislation thus empowers the Court to


95
       ―[A statute] is ambiguous if it is susceptible of two reasonable interpretations.‖
       Taylor v. Diamond State Port Corp., 14 A.3d 536 (Del. 2011) (citing Dewey
       Beach Enters., Inc. v. Bd. of Adjustment, 1 A.3d 305, 307 (Del. 2010)).
96
       DONALD J. WOLFE, JR. & MICHAEL A. PITTENGER, CORPORATE AND
       COMMERCIAL PRACTICE IN THE DELAWARE COURT OF CHANCERY § 8.03A[a] at
       8-72 (2014).

                                             43
grant an equitable remedy for corporate acts that once would have been void at law and

unreachable in equity.‖97

       Contributing to this ―confusion‖ were the decisions in STAAR Surgical Co. v.

Waggoner98 and Blades v. Wisehart.99        In the STARR Surgical case, the Delaware

Supreme Court held that certain shares of preferred stock were void because the board

failed to comply with Section 151(g), which requires a corporation to file a certificate of

designation when the certificate of incorporation permits the board to issue new securities

through a resolution ―adopted by the board.‖100 In Blades, this Court held that because

the shares allegedly held by the defendants were not issued validly (because they did not

conform precisely to the requirements of Section 242) and were thus void, the plaintiffs

were the only ones with validly issued shares. Thus, the plaintiffs had the power to

execute the challenged written consent that sought to remove the defendants from their

directorships.101

       The legislative synopsis of House Bill 127, which became new Sections 204 and

205, itself states that the new statutes were enacted in response to and for the purpose of



97
       2015 WL 402264, at *7 (Del. Ch. Jan. 30, 2015) (citations omitted).
98
       588 A.2d 1130 (Del. 1991).
99
       2010 WL 4638603 (Del. Ch. Nov. 17, 2010).
100
       STARR Surgical, 588 A.2d at 1136. The fact that the board ―never formally
       adopted‖ a resolution or a certificate of designation led the Court in STARR
       Surgical to conclude that the preferred shares were void. Id.
101
       Blades, 2010 WL 4638603, at *1, 8-9.

                                            44
abrogating the decisions in STARR Surgical and Blades so as to avoid their draconian

effects.102 In passing the new statute, the Delaware Legislature apparently did not intend

to enhance by statute the powers of the Delaware courts to set aside or invalidate a

defective corporate act or stock—as that could be done before the statutes were passed

and still can be done today.103 Rather, the new amendments provide a means to cure

technically defective acts or stock.

       Section 205 was intended to be a remedial statute designed, in conjunction with

Section 204, to cure otherwise incurable defective corporate acts, not a statute to be used

to launch a challenge to stock issuances on grounds already available through the

assertion of plenary-type claims based on alleged breaches of fiduciary duty or common




102
       See H.B. 127, 147th Gen. Assem. § 4 (2013); see also In re Numoda Corp., 2015
       WL 402265, at *8 (―An important goal [of H.B. 127] was to facilitate correction
       of mistakes made in the context of a corporate act without disproportionately
       disruptive consequences.‖) (citing C. Stephen Bigler & John Mark Zeberkiewicz,
       Restoring Equity: Delaware’s Legislative Cure for Defects in Stock Issuances and
       Other Corporate Acts, 69 BUS. LAW. 393, 393-94, 399-401 (2014)); 1 DAVID A.
       DREXLER, LEWIS S. BLACK, JR., & A. GILCHRIST SPARKS III, DELAWARE
       CORPORATION LAW AND PRACTICE § 12.08 at 17-34 (2014) (―[T]hese sections
       provide a statutory safe harbor to rectify past unauthorized acts, and, in doing so,
       abrogate the holdings of cases such as [STARR Surgical] and [Blades] if the
       corporation effectively employs the ratification and validation procedures.‖); cf.
       Bigler & Zeberkiewicz, supra (concluding, ―the Court of Chancery will now have
       jurisdiction as with all corporate acts, to use its equitable powers to validate or
       invalidate, as applicable, defective corporate acts and putative stock‖).
103
       See, e.g., DREXLER ET AL, supra note 102, § 17.02 at 17-21 (―Shares of stock
       issued without consideration are voidable at the option of the corporation. The
       corporation . . . , therefore, may bring an action . . . to cancel invalidly issued
       stock.‖) (citing Highlights for Children, Inc. v. Crown, 227 A.2d 118 (Del. Ch.
       1966)).

                                            45
law fraud or a Section 225 action, if the stock had been voted.104 Accordingly, I hold that

Section 205 does not permit Plaintiffs to petition this Court to invalidate either the 2005

or 2009 Issuance. Thus, because Plaintiffs‘ Section 205 claims only seek a declaration

that the 2005 and 2009 Issuances are invalid, they fail to state a claim as a matter of law

upon which relief can be granted, and I dismiss them on that basis.105

       Several provisions in Section 205 support this conclusion. For example, Section

205(d) identifies several factors that the Court of Chancery may take into account when

resolving matters pursuant to Subsections (a) and (b).106 The first two factors concern

whether the company believed the act was valid and treated it that way, the third concerns

whether validating the act would cause harm that the act itself originally would not have



104
       See, e.g., Boris v. Schaheen, 2013 WL 6331287 (Del. Ch. Dec. 2, 2013)
       (determining the validity of written consent relating to issuance of shares); Keyser
       v. Curtis, 2012 WL 3115453, at *3 (Del. Ch. July 31, 2012) (considering validity
       of stock issued by Company‘s sole director to himself); Adlerstein v. Wertheimer,
       2002 WL 205684 (Del. Ch. Jan. 25, 2002) (Section 225 proceeding invalidating
       vote of preferred stock issued through trickery); In re Bigmar, Inc. Section 225
       Litig., 2002 WL 550469, at *1 (Del. Ch. Apr. 5, 2002) (resolving allegation that
       shares were invalid because issued at improperly convened board meeting).
105
       Plaintiffs argue that Section 205(b)(10), which allows the Court to ―[m]ake such
       other orders regarding such matters as it deems proper under the circumstances,‖
       also supports its interpretation that Section 205 allows the Court to invalidate
       stock under the statute. 8 Del. C. § 205(b)(10). That interpretation, however,
       violates the ejusdem generis canon, which teaches that ―where general words
       follow specific words in a statutory enumeration, the general words are construed
       to embrace only objects similar in nature to those objects enumerated by the
       preceding specific words.‖ Cirka v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2004
       WL 1813283, at *6 (Del. Ch. Aug. 6, 2004) (quoting Circuit City Stores, Inc. v.
       Adams, 532 U.S. 105, 114-15 (2001)). Accordingly, I reject it.
106
       See supra text accompanying note 92.

                                            46
caused, and the fourth concerns whether failing to validate the act would cause harm.

These provisions contemplate a petitioner seeking to validate a defective corporate act

because the company originally intended it to be valid, the company treated it as though it

was valid, validating the act would not create additional harm that the company did not

intend originally, or declining to validate the act would create or enable harm that the

company never intended. Thus, Section 205 fundamentally concerns a company having

taken an act with the intent and belief that it is valid and later petitioning the Court to

correct a technical defect and thereby remedy incidental harm.           I find Plaintiffs‘

interpretation of Section 205 as enabling a company to invalidate a prior act to be

unreasonable and inconsistent with the statute‘s inherent presumption that the company

intended the act and believed it to be valid at the time it was taken. I also disagree with

Plaintiffs‘ contention that the General Assembly intended to grant the Court of Chancery

jurisdiction to sanction such a renunciation of a prior corporate act.

 2.      Genelux cannot use Section 205 to grant itself standing under Section 225

       To the extent Section 205 might be construed to permit a corporate plaintiff to

petition this Court to invalidate a defective corporate act, I also question whether it was

equitable here for Genelux to have pursued relief under both Sections 205 and 225 in the

same action. Section 205 expressly grants a corporate plaintiff standing to seek relief

under that statute.107 It is not so clear, however, whether corporations have standing to




107
       8 Del. C. § 205(a).

                                             47
file a claim under Section 225(a) or (b).108 Thus, it was at least arguably permissible, as a

matter of law, for Genelux to assert a Section 205 claim and Simus to assert a Section

225 claim in the same action.109 As this Court has noted, however, corporate acts are

―twice-tested,‖ once for statutory compliance and again in equity. 110 The Delaware

Supreme Court echoed this principle in Schnell v. Chris-Craft Industries, Inc., saying,

―inequitable action does not become permissible simply because it is legally possible.‖111

       Defendants argue that Genelux‘s recruitment of Simus to serve as Plaintiff in the

Section 225 claim violates Sections 225(a) and (b).112 Defendants also assert that this



108
       See, e.g., WOLFE & PITTENGER, supra note 96, § 8.08[c] at 8-202 n.85 (―The issue
       whether the corporation itself has standing to initiate a Section 225 proceeding has
       yet to be resolved.‖) (citing Insituform of N. Am. Inc. v. Chandler, 534 A.2d 257,
       270 n.1 (Del. Ch. 1987); and Agranoff v. Miller, 734 A.2d 1066 (Del. Ch. 1999)).
109
       Even though Genelux withdrew from the Section 225 claim, it continued pursuing
       its Section 205 claim and financing Simus‘s pursuit of both. Thus, I do not
       consider this issue entirely moot, as Genelux suggests, because it arguably did not
       eliminate any prejudice to Defendants by merely supervising the Section 225
       claim rather than pursuing it directly as it has the Section 205 claim.
110
       See Carsanaro v. Bloodhound Techs., Inc., 65 A.3d 618, 641 (Del. Ch. 2013); see
       also Adolf A. Berle, Corporate Powers As Powers In Trust, 44 HARV. L. REV.
       1049, 1049 (1931) (―in every case, corporate action must be twice tested: first, by
       the technical rules having to do with the existence and proper exercise of the
       power; second, by equitable rules somewhat analogous to those which apply in
       favor of a cestui que trust to the trustee‘s exercise of wide powers granted to him
       in the instrument making him a fiduciary‖).
111
       285 A.2d 437, 439 (Del. 1971).
112
       Section 225 confers standing explicitly upon stockholders, directors and, in limited
       circumstances, officers—a list from which the corporation itself is ―noticeably
       absent.‖ WOLFE & PITTENGER, supra note 96 (citing Insituform, 534 A.2d at 270
       n.1).

                                             48
action is inequitable on the following additional grounds: (1) Simus‘s false verification

and subsequent spoliation of evidence warrant dismissal of this case with prejudice; (2)

Latham‘s representation of Genelux and Simus against Szalay constitutes a conflict of

interest that is materially prejudicial to Szalay; and (3) Genelux‘s failure to satisfy its

mandatory advancement obligation to Szalay was materially prejudicial to Szalay‘s

ability to prepare adequately for trial. These arguments of Defendants may be colorable,

but I do not consider it necessary to decide them in the circumstances of this case. As

discussed in greater detail below, I dismiss the Section 205 claim and decide the Section

225 claim on the merits in Defendants‘ favor. Thus, I need not determine whether

Genelux‘s allegedly inequitable conduct in these respects materially prejudiced

Defendants or warrants dismissal. Similarly, in the related Advancement Action, I grant

Szalay‘s motion for summary judgment that he is entitled to advancement as to this

action under Sections 205 and 225. Hence, he is unlikely to suffer any prejudice in that

regard in the future.

       There is a good possibility, however, that Simus is a shill for Genelux, who the

Company pushed forward to pursue the Section 225 claim on its behalf. Simus is an

accomplished individual in his own right, and I understand from his testimony that he has

invested a significant portion of his life as a Genelux stockholder and director, but it does

not appear that Simus is paying for this litigation out of his own pocket. His Board seat

is not subject to dispute. And, Plaintiffs admit that, although Simus does not have an

engagement letter with any of the lawyers in this action, Genelux is paying all of the

necessary legal fees and expenses.       Furthermore, as discussed above, Simus filed

                                             49
carelessly (or worse) a sworn verification stating that he read the Complaint, but later

admitted that he had not read the whole thing and disclaimed knowledge of many of its

core facts. Then, when Defendants sought production of his laptop computer to verify

that he had, in fact, read it, he admitted to having disposed of the computer after this

litigation began and after a litigation hold had been disseminated. Simus also admitted

that Vandeman selected him to be the Plaintiff in the Section 225 action and at one point

acknowledged that Genelux was driving this litigation. For all of these reasons, Simus‘s

actions in this case are troubling, but they do not warrant, in my mind, further sanctions,

let alone the draconian penalty of a dismissal.

       In any event, the parties agree that the facts underlying both the Section 205 and

225 claims are the same. I also recognize that Section 205 is a new statute whose

contours are not well understood and give deference to the fact that the record in this case

is fairly robust and the parties already have incurred the time and expense of litigating it.

Thus, I decline to dismiss either claim on the basis of Genelux‘s allegedly inequitable

conduct.

                                 B.      Legal Standard

       Plaintiffs have the burden of proving each element, including damages, of each of

their causes of action against each Defendant by a preponderance of the evidence.113

Proof by a preponderance of the evidence means proof that something is more likely than




113
       2009 Caiola Family Tr. v. PWA, LLC, 2015 WL 6007596, at *12 (Del. Ch. Oct.
       14, 2015).

                                             50
not.114 ―By implication, the preponderance of the evidence standard also means that if

the evidence is in equipoise, Plaintiffs lose.‖115

                              C.      Plaintiffs’ § 205 Claim

       I held above that Section 205 does not permit Plaintiffs to petition this Court to

invalidate either the 2005 or 2009 Issuance. Because Section 205 is a relatively new

statute, I also dismiss Plaintiffs‘ Section 205 claim on two alternative grounds. First,

Plaintiffs failed to prove the 2005 Issuance was defective. Second, because Plaintiffs did

not raise their technical challenge to the 2009 Issuance under Section 205 until after trial,

I deem that argument waived. I discuss the 2009 Issuance here and the 2005 Issuance

below in connection with Simus‘s Section 225 claim.

       Plaintiffs argued for the first time in their post-trial opening brief that this Court

should invalidate and declare defective the stock Szalay received in the 2009 Issuance on

technical grounds. In support, Plaintiffs argue that the 2009 Issuance is defective because

the Company failed to satisfy the notice requirements prescribed in the Fourth Amended

Certificate to comply with Section 228(e).           For the reasons that follow, I find this

argument waived because Plaintiffs failed to provide timely notice of it.

       Plaintiffs did not challenge the technical validity of the 2009 Issuance until their

post-trial opening brief.116 There, Plaintiffs argued that the written consent that Thomas



114
       Agilent Techs., Inc. v. Kirkland, 2010 WL 610725, at *13 (Del. Ch. Feb. 18, 2010)
       (quoting Del. Express Shuttle, Inc. v. Older, 2002 WL 31458243, at *17 (Del. Ch.
       Oct. 23, 2002)).
115
       OptimisCorp v. Waite, 2015 WL 5147038, at *55 (Del. Ch. Aug. 26, 2015).

                                              51
signed purporting to adopt the cancellation and reissuance of the Disputed Shares and the

Fifth Amended Certificate was defective.           Plaintiffs asserted, without citing or

mentioning the Company‘s Fourth Amended Certificate, that the requirements of Section

228(e) were not satisfied because it was uncontroverted that ―notice of the taking of the

corporate action without a meeting by less than unanimous written consent [was not]

given to‖ non-consenting stockholders.       Thus, the argument concludes, the written

consent adopting the Fifth Amended Certificate was invalid under Delaware law for

failing to satisfy the notice requirements of Section 228(e).

       Defendants responded in their answering brief that no such notice was required.

Quoting Section 228(e), Defendants argued that, because the Company obtained the

unanimous written consent of Thomas and Szalay, its only Series A Preferred

stockholders, and no other stockholder vote was required, no additional notice was

necessary. As Plaintiffs pointed out in their reply brief, however, Defendants were

mistaken.117 Section 4.6 of the Company‘s Fourth Amended Certificate mandated that:




116
       Pls.‘ Opening Br. 37.
117
       Defendants were mistaken, but perhaps not unreasonably so, as Latham appears to
       have made the same mistake in 2009 when Larson advised Genelux that, ―[i]n
       order to increase the authorized shares of Series A from 3 to 4.5 million, Genelux
       needs the consent of a majority of the outstanding Series A.‖ JX 61. I am
       unwilling, therefore, to allow Latham in its current role, which is adverse to
       Szalay, belatedly to inject into this case through an argument not fully revealed
       until Plaintiffs‘ post-trial reply brief and contradictory to the advice Latham gave
       to Genelux‘s previous Board a new challenge to the validity of the 2009 Issuance.
       My discomfort with this situation is heightened by the previously pending motion
       to disqualify Latham and RLF from representing Plaintiffs in this action.

                                             52
              So long as any shares of the A-H Preferred Shares remain
              outstanding and unless otherwise required by law, the
              Corporation shall not, without the vote or written consent by
              the holders of at least 60% of the then outstanding shares of
              the A-H Preferred Stock, voting together as a separate class:

              . . . (b) increase the authorized number of shares of Preferred
              Stock or any series thereof . . . .118

As stated above, Section 228(e) requires that where an action is taken by written consent

of the stockholders, ―notice of the taking of the corporate action without a meeting by

less than unanimous written consent shall be given to‖ non-consenting stockholders.119

       Plaintiffs waived this argument. It is settled Delaware law that a party waives an

argument by not including it in its brief.120 Although Plaintiffs did raise this argument for

the first time in their post-trial opening brief, I conclude that Plaintiffs‘ failure to provide

fair notice of this argument before trial caused Defendants sufficient prejudice to justify

precluding Plaintiffs from pursuing the argument with regard to both Plaintiffs‘ Section

205 and 225 claims.          Sections 205 and 225 are summary actions that Plaintiffs

commenced and litigated on a somewhat expedited basis for nine months before raising

their belated notice argument. Genelux possessed the documents underlying its argument




118
       JX 37 § 4.6(b).
119
       8 Del. C. § 228(e).
120
       See Emerald P’rs v. Berlin, 2003 WL 21003437, at *43 (Del. Ch. Apr. 28, 2003)
       (citing Emerald P’rs v. Berlin, 726 A.2d 1215, 1224 (Del. 1999) (―Issues not
       briefed are deemed waived.‖); and In re IBP, Inc. S’holders Litig., 789 A.2d 14,
       62 (Del. Ch. 2001) (party waived argument by not including it in its post-trial
       opening brief)), aff’d, 840 A.2d 641 (Del. 2003).

                                              53
from the outset, but failed to mention the argument in their discovery responses, the

pretrial order, or their pretrial briefs. Moreover, even though Plaintiffs introduced the

argument in their post-trial opening brief, they did not articulate clearly the basis for that

argument until their reply brief.

       Finally, I consider it important that, had Plaintiffs put Defendants on notice of this

argument in a timely manner, Defendants could have taken actions to meet it more

effectively than they could post-trial.       For example, Defendants might have used

Plaintiffs‘ new argument to strengthen their motion to disqualify counsel. In addition,

Defendants conceivably could have counter-petitioned this Court under Section 205 to

validate the 2009 Issuance, which the parties admittedly considered technically valid and

effective since its execution more than five years ago.          Plaintiffs‘ delay made that

impossible and thereby prejudiced Defendants and effectively limited this Court‘s inquiry

to the Section 225 issues. Therefore, I conclude that Plaintiffs waived their challenge to

the technical validity of the 2009 Issuance.121        Because Plaintiffs‘ challenge to the

validity of the 2005 Issuance is time-barred for the reasons discussed in Section II.D.1

infra, I dismiss Count I of Plaintiffs‘ Complaint in its entirety.




121
       Because Plaintiffs waived this argument, I do not reach Defendants‘
       counterargument that Plaintiffs later provided the notice required by the Fourth
       Amended Certificate and Section 228(e) when the Company noticed the August
       15, 2014 Annual Meeting.

                                              54
                             D.       Simus’s § 225 Claim

      Under the rubric of Section 225, Simus contends that Szalay did not have the right

to vote 3 million Founders‘ Shares at the August 15, 2014 Annual Meeting, asserting

instead that Szalay only had the right to vote 1.5 million Founders‘ Shares because the

2009 Issuance was invalid. Simus raises four challenges to the validity of the 2009

Issuance.122 First, Simus asserts that the 2009 Issuance was invalid because the 1.5

million shares of common stock that Szalay provided as consideration were themselves

not valid. Second, he argues that the Wills Settlement extinguished any of Szalay‘s prior

claims to the Disputed Shares. Third, Simus contends that the 2009 Issuance was not

otherwise supported by valid consideration. Finally, he avers that Szalay accomplished

the 2009 Issuance by fraud or misrepresentation.

             1.      Simus failed to prove the 2005 Issuance was invalid

      On or about December 11, 2005, Genelux issued to Szalay 1.5 million shares of

common stock. Plaintiffs dispute the validity of this issuance on the grounds that there is

no writing evidencing that the Board authorized it. Szalay conceded at argument that the

issuance apparently is defective.123 Upon further examination, however, Board meeting




122
      Simus also challenged the technical validity of the 2009 Issuance, but, as
      explained above, Plaintiffs waived that argument.
123
      June 24 Arg. Tr. 58 (―We don‘t control the documents, but they say there isn‘t
      one. Apparently there isn‘t one in the corporate records. And, therefore, I
      couldn‘t possibly make any kind of argument to you that the common stock issued
      in 2005 was valid.‖).

                                            55
minutes dated December 18, 2009 provide written evidence that the Board did authorize

the 2005 Issuance both in 2005 and again in 2009.124

      As discussed in greater detail above, the Board took steps in December 2009 to

clarify its books and records in connection with the Abbott Deal. With the assistance of

Latham, who is representing Plaintiffs in this action, the Board approved unanimously the

adoption of the 2005 Stock Plan, which the Board adopted originally on January 10, 2005

and the stockholders approved on September 21, 2005. References to the 2005 Stock

Plan appear elsewhere in the record.     For example, in an amendment to a private

placement memorandum dated February 7, 2005, Genelux disclosed, among other things,

that the Board adopted the 2005 Stock Plan on January 10, 2005, and that the committee

administering the plan could award common stock for consideration or no consideration

to attract and retain employees, non-employee directors, and consultants.125 In a private

placement memorandum dated November 10, 2006, Genelux disclosed, among other

things, that stockholders had approved the plan.126 This private placement memorandum

also reflects that Szalay had received restricted stock awards that, at that time, were

valued at $15,000.127 Furthermore, in a private placement memorandum dated May 15,

2008, Genelux disclosed ―the financial terms of the current employment arrangements



124
      JX 58.
125
      JX 26 at 2.
126
      JX 29 at 32.
127
      Id.

                                           56
between the Company and its officers and directors,‖ which includes a table showing that

Szalay had received 1.5 million shares of common stock in restricted stock awards as

executive compensation.128       The Company‘s stock transfer ledger confirms that the

Company issued 1.5 million shares of common stock to Szalay on December 11, 2005,129

and Szalay‘s corresponding stock certificate confirms the number and type of shares

issued to him on that date.130

       It is difficult to square these documents with Plaintiffs‘ argument that ―[t]here are

no documents showing, or even suggesting, that the board ever attempted to issue or

otherwise authorized the issuance of 1.5 million shares of common stock to Dr. Szalay in

December 2005.‖131 As Plaintiffs pointed out, Szalay apparently has no recollection of

whether the board authorized the issuance of common stock to him in 2005. Relying on

Grimes v. Alteon Inc., in which the Delaware Supreme Court stated that the DGCL

―contemplate[s] board approval and a written instrument evidencing the relevant



128
       JX 36 at 38. Szalay testified credibly that he ―never paid a nickel‖ for the 1.5
       million shares of common stock, Tr. 541, but I find that these documents prove
       Szalay received those shares as a form of executive compensation. Thus, I find
       unpersuasive Plaintiffs‘ assertion that the Company granted the shares for no
       consideration.
129
       JX 100.
130
       JX 101. Accordingly, I reject Plaintiffs‘ argument that these December 18, 2009
       resolutions ratified a grant of options, not shares of common stock. Pls.‘ Opening
       Br. 27 n.4.
131
       Pls.‘ Opening Br. 23 (citing Tr. 414 (Vandeman) (stating that the investigation
       revealed no evidence ―whatsoever‖ of the board authorizing the issuance of 1.5
       million shares of common stock in 2005)).

                                            57
transactions affecting issuance of stock and the corporation‘s capital structure,‖132

Plaintiffs urge that, because Szalay‘s testimony is uncertain at best and, in any event,

there exists no written instrument documenting board authorization of the issuance, this

Court should find that the issuance of common stock in December 2005 was invalid.

      I decline to do so for two reasons related to the December 18 Resolutions. First,

the December 18, 2009 minutes state that the Board confirmed that the Board had

authorized previously a written instrument governing the issuance of restricted stock

awards and a committee to administer that plan and that the committee had issued 1.5

million shares of common stock to Szalay pursuant to the plan. Several documents in the

record corroborate that such an authorization occurred. Far from there being ―no written

instrument documenting board authorization of the [2005] issuance,‖ the record includes

at least this written instrument, a Board resolution, documenting such authorization and

references several others ―suggesting‖ that the Board authorized that issuance in 2005,

including documents that describe the very written instrument—i.e., the 2005 Stock

Plan—authorizing the 2005 Issuance. Because neither the 2005 Stock Plan itself nor

minutes of the January 10, 2005 Board meeting are in the record, the evidence on this

issue is not unequivocal. Based on my review of the record, however, I find that Simus

failed to prove by a preponderance of the evidence that the Board never approved the

2005 Issuance and that no written instrument evidences that issuance.




132
      804 A.2d 256, 266 (Del. 2002).

                                           58
       Second, to the extent that the December 18 Resolutions failed to ratify the 2005

Issuance, the related minutes prove unequivocally that both Genelux and Simus were on

notice as of that date that Szalay might possess 1.5 million shares of common stock to

which he was not entitled. Simus cannot disclaim such knowledge because the December

18 Resolutions state that he was on the committee that approved the grant of 1.5 million

shares of common stock to Szalay on March 1, 2005.133 Under Delaware law, a cause of

action generally accrues at the moment of the alleged harmful act.134 ―Even though this

is a court of equity, equity follows the law, and this court will apply statutes of limitations

by analogy.‖135 Whether a claim is styled as one for fraud or breach of fiduciary duty,

among others, the applicable statute of limitations is three years. 136 Here, Plaintiffs

challenge actions that occurred between five years and nine years before they filed their

initial complaint, but they failed to plead facts that would support a reasonable inference

that one of the tolling doctrines adopted by Delaware courts would apply here to excuse

their delay,137 much less particularized facts as required by Court of Chancery Rule 9(b)




133
       JX 58 at 7.
134
       In re Am. Int’l Gp., Inc., 965 A.2d 763, 811-12 (Del. Ch. 2009).
135
       Id. at 812; In re Tyson Foods, Inc., 919 A.2d 563, 584 (Del. Ch. 2007).
136
       Microsoft Corp. v. Amphus, Inc., 2013 WL 5899003, at *17 (Del. Ch. Oct. 31,
       2013); 10 Del. C. § 8106(a).
137
       Winner Acceptance Corp. v. Return on Capital Corp., 2008 WL 5352063, at *14
       (Del. Ch. Dec. 23, 2008).

                                              59
to support their reliance on fraudulent concealment.138 Defendants raised this pleading

deficiency in a pretrial motion, but I declined to address it then based on the expedited

nature of the proceedings at that stage and Plaintiffs‘ novel use of Section 205. Having

now heard and considered the evidence presented at trial, I find that Plaintiffs have failed

to demonstrate fraudulent concealment or equitable tolling.139 Therefore, I conclude in

the alternative that Plaintiffs‘ challenge to Szalay‘s ownership of the 1.5 million shares of

common stock he received in 2005 is barred by laches.

2.     The Wills Settlement did not extinguish Szalay’s claim to the Disputed Shares

       Next, Simus argues that the Wills Settlement constitutes a release of any claim

Szalay may have had to restore his Disputed Shares or, in the alternative, that Szalay

never had a valid claim to the Disputed Shares in the first place. Defendants protest that

Plaintiffs failed to mention the Wills Settlement as a basis for invalidating the Disputed




138
       Boeing By Levit v. Shrontz, 1992 WL 81228, at *3 (Del. Ch. Apr. 20, 1992)
       (―[A]llegations of fraudulent concealment necessary to toll the statute of
       limitations must be set forth with the particularity required by Chancery Court
       Rule 9(b).‖).
139
       Plaintiffs attempted to argue, as early as their July 1, 2014 letter to stockholders,
       that ―no one—not management or the Board—were permitted access to the
       corporate records by Szalay, so his story could not be confirmed.‖ JX 83 at 5.
       But, Simus, himself a director and stockholder, testified that ―there were
       documents available in the office‖ that were on the shelf and that he had looked at
       them. Tr. 383 (Simus). Furthermore, in 2009, Genelux retained Latham, which is
       more than qualified to have advised Plaintiffs about seeking documents under
       Section 220(d) or any other means available to the Board, if that were considered
       necessary or appropriate.

                                             60
Shares in their interrogatory responses140 and thereby ambushed Defendants at trial by

pursuing the argument. Defendants argue that the tactic deprived them of an adequate

opportunity to obtain on their own the actual complaint to which the Settlement

Agreement relates and to prepare to cross-examine Plaintiffs‘ witnesses on this issue at

trial. I consider it unnecessary to resolve the issue, however, because Defendants have

the more persuasive argument on the merits.

       Genelux asserted the claims in the California Complaint against the Wills. Series

B Preferred stockholders (the ―Series B Plaintiffs‖) also asserted claims against the Wills

in another action in California. Genelux, Thomas, Szalay, and the Series B Plaintiffs (the

―Genelux Parties‖) entered into the Wills Settlement with Will, his wife, and their trusts

and trustees (the ―Wills Parties‖) to settle claims raised in both actions (the ―Disputed

Claims‖).141 The Disputed Claims included ―all Claims and Obligations asserted or

which may be asserted in the future . . . by: (a) Any of the Genelux Parties against any of

the Will Parties; and (b) Any of the Will Parties against any of the Genelux Parties

. . . .‖142 The Will and Genelux Parties also executed mutual releases intended to cover

all possible claims. The Genelux Parties released ―the Will Parties from any and all

Claims against the Will Parties, or any of them, that the Genelux Parties, or any of them,




140
       JX 93.
141
       JX 18.
142
       Id. § 2.

                                            61
ever had . . .,‖143 and the Will Parties released ―the Genelux Parties from any and all

Claims against the Genelux Parties, or any of them, that the Will Parties, or any of them,

ever had . . . .‖144 Also as part of the settlement, the Wills transferred their Founders‘

Shares back to Genelux.145

      The mutual releases, however, do not include claims by Szalay against Genelux

and thus do not foreclose Szalay from seeking additional Founders‘ Shares from the

Company. Besides, it was the Company that issued the shares in the first place, the

Company that sued the Wills to remedy the Wills‘ wrongful acts, and the Company that

finally issued the Founders‘ Shares to Szalay in 2009. For Plaintiffs to prevail on their

argument that the Wills Settlement extinguished Szalay‘s claim to the Disputed Shares,

Plaintiffs would have to prove that, by virtue of the Wills Settlement, Szalay released

claims he had against the Company for Disputed Shares. The facts, however, are to the

contrary: the Wills returned their Founders‘ Shares to the Company; the Company

allowed the Wills to keep other payments they had received from the Company; the Wills

and Genelux Parties executed broad mutual releases in each others‘ favor; and, most

importantly, the Wills Agreement, by its terms, released only claims by the Genelux

Parties against the Wills Parties and claims by the Wills Parties against the Genelux

Parties. Although Szalay signed the Wills Settlement, Plaintiffs adduced no evidence that



143
      Id. § 7(a).
144
      Id. § 8(a).
145
      Id. § 4.

                                           62
he ever was adverse to the Company in connection with the Disputed Claims or released

any claims that he had or might have had against the Company. Even Sundberg, who

represented Genelux in connection with the Wills Settlement, testified (albeit

equivocally) that the release would not preclude Szalay from seeking additional

Founders‘ Shares from Genelux.146

      Furthermore, Simus failed to carry his burden to prove that Szalay never had a

valid claim to the Disputed Shares in the first place. As discussed above, even though the

exact timing and details of the Founders‘ early discussions regarding Genelux‘s

formation are unclear, the testimony of Thomas and Szalay regarding the Founders‘

agreements largely were consistent with each other, more credible than Will‘s, and

supported, to a certain extent, by contemporaneous documentation. Hence, I find that the

evidence shows that the Founders did reach some form of agreement in principle under

which Szalay, Will, and Thomas would receive 3 million, 3 million, and 1.5 million

Founders‘ Shares, respectively.

      The parties dispute vigorously whether Will breached any agreement the Founders

had reached by ―fluffing off‖ 1.5 million Founders‘ Shares to his wife or whether Szalay

had relinquished his claim to those shares by refusing to sign the credit agreement Will

presented to him. To resolve these issues, the parties invite me to make determinations of


146
      Tr. 245-46 (―Q. So the fact that Dr. Szalay agreed to Exhibit 18 didn‘t legally
      foreclose him forever from seeking additional Series A stock. Would you agree
      with that? A. Not – I mean, again, the document speaks for itself, but that, as a
      stand-alone, was dealing with the Wills‘ stock. So, no, it would not have
      precluded them, possibly.‖).

                                           63
witness credibility and findings of fact on an incomplete record in an effort to construe

the terms of an oral agreement made twelve or thirteen years ago. I conclude, however,

that to resolve the issues before me in this action under Section 225, I need not determine

the precise terms of the Founders‘ oral agreement, or even if there definitively was an

enforceable Founders‘ agreement. Rather, the question is whether Szalay had a colorable

claim against Genelux to receive an additional 1.5 million shares of Series A Preferred

stock under the alleged Founders‘ agreement and whether that claim survived as of the

time of the 2009 Issuance. I answer both those questions in the affirmative.

       Had Szalay pursued his claim against Genelux in a court of law, Szalay would

have had the burden of proving the terms of an enforceable contract, a breach of that

contract, and damages. That claim and its concomitant burden of proof, however, is

precisely what Szalay offered and considered satisfied when Genelux issued him the

Disputed Shares.147 Thus, for Szalay‘s claim to the Disputed Shares to have been valid

consideration for their issuance, his claim only needs to have been colorable.148

Accordingly, I conclude that Plaintiffs‘ burden in this case is to prove by a preponderance

of the evidence that Szalay‘s claim to the Disputed Shares was never even colorable.

Plaintiffs failed to satisfy that burden. I therefore reject their argument that the Wills


147
       Although there is no explicit release in the record, I find the Board and
       stockholder resolutions reflect Szalay‘s acceptance of the exchange of Founders‘
       Shares for common stock in satisfaction of his claim to the Disputed Shares.
148
       See, e.g., RESTATEMENT (SECOND) OF CONTRACTS § 74 (AM. LAW INST. 1981)
       (―Forbearance to assert or the surrender of a claim or defense which proves to be
       invalid is not consideration unless . . . the forbearing or surrendering party believes
       that the claim or defense may be fairly determined to be valid.‖).

                                             64
Settlement extinguished Szalay‘s claim to the Disputed Shares or, in the alternative, that

Szalay never had a valid claim to the Disputed Shares in the first place.

          3.      The 2009 Issuance was supported by valid consideration

       Simus argues that the 2009 Issuance is defective because it was not supported by

valid consideration.    I found above that Szalay provided the Company with two

alternative forms of consideration in exchange for the Disputed Shares: the shares of

common stock he received in the 2005 Issuance and the release, in effect, of his claim to

additional Founders‘ Shares. First, the Company cancelled the 1.5 million shares of

common stock that Szalay received in the 2005 Issuance in exchange for the Disputed

Shares. Second, the Action by Written Consent indicates that the actions regarding the

issuance as Series A Preferred Stock to Szalay was taken to correct a previous error.149

This is the error regarding the Disputed Shares that Szalay had been complaining about

for years. He agreed to the resolution of that issue reflected in the 2009 Issuance. Thus,

even if the 2005 Issuance was ineffective, Szalay‘s claim against the Company for

additional Founders‘ Shares effectively would have been satisfied or released as

consideration for the 2009 Issuance of the Disputed Shares.          Accordingly, I reject

Simus‘s argument that the 2009 Issuance is invalid because of a lack of consideration.

  4.     Plaintiffs failed to prove Szalay accomplished the 2009 Issuance by fraud

       Finally, Plaintiffs argue that, because Thomas‘s decision to sign the written

consent authorizing the 2009 Issuance was based on Szalay‘s deceit and



149
       JX 62.

                                            65
misrepresentation, this Court should find that Szalay never validly held the Disputed

Shares and thus did not have the right to vote them in the August 15, 2014 Annual

Meeting. In response, Defendants argue that the only ambiguity in the record was created

by the testimony of Plaintiffs‘ witnesses and that none of the demands and false claims

they allege Szalay made are supported by the weight of the evidence.

      According to Plaintiffs, Szalay accomplished the 2009 Issuance through a

fraudulent scheme by creating a cloud of misinformation regarding Abbott‘s purported

insistence on the conversion of 1.5 million of Szalay‘s shares of common stock into 1.5

million Founders‘ Shares. There is no dispute that such a conversion required Thomas‘s

consent, but Thomas recently had voted against Szalay‘s ―correction and reissuance

scheme.‖ The Company claims that Szalay falsely informed Thomas and the Board that

the Abbott Deal was contingent upon the correction of his Preferred Stock holdings and it

was Szalay‘s false representation that resulted in his securing Thomas‘s written consent

and the Board vote at the December 2009 Board meeting. But, Zindrick testified that

Szalay told him that Szalay would block the Abbott Deal if his Founders‘ Shares were

not ―corrected,‖150 so Zindrick stepped in to broker a resolution with Thomas. That

testimony provides no support for Plaintiffs‘ position. Thomas also testified, however,

that Szalay told him that Abbott would not commit to financing Genelux unless Thomas




150
      Tr. 264. Zindrick further testified that Szalay approached him directly to put
      pressure on Thomas to change his vote. Id.

                                           66
signed off on issuing Szalay‘s Founders‘ Shares.151 Szalay allegedly communicated a

similar message to Simus.152

      Plaintiffs allege that Szalay conveyed these conflicting messages intentionally

because Zindrick, as the lead negotiator for the Abbott Deal, would have known Abbott

was not conditioning the deal on Szalay getting his Founders‘ Shares, but Thomas and

Simus were not close enough to the negotiations to know Szalay was lying.153 I reject

this argument for two reasons. First, I find that Thomas was a self-interested witness,

committed to maintaining his veto power as a Series A Preferred stockholder,

notwithstanding the fact that it was inconsistent with the alleged Founders‘ agreement.

And second, because Simus is not a reliable witness. Simus admitted being less than

candid both when he signed the false verification and when he swore in an affidavit that

he had disposed of his laptop computer prior to Christmas 2014154 when, in fact, he had




151
      Tr. 141
152
      Tr. 316-17 (Simus). Simus also testified that after Szalay approached him
      directly, Simus contacted Thomas about changing his vote. Tr. 316-18.
153
      Tr. 141-42 (Thomas).
154
      JX 109 (Aff. of Ron Simus ¶ 3 (Mar. 31, 2015)).

                                          67
traded it in at a pawn shop.155 In addition, Plaintiffs themselves have asserted to the

Court that Simus has memory problems and that his memory is unreliable.156

       Defendants argue, however, that there is nothing reflected in the minutes of the

December 18, 2009 Board meeting regarding Szalay‘s alleged misrepresentation157 and

that Plaintiffs cannot point to a single document reflecting this misrepresentation.158 In

fact, Zindrick and Larson were present at the meeting and, as the primary negotiators

with Abbott, were fully capable of correcting any supposed misrepresentations by Szalay

regarding Abbott‘s negotiating position. Furthermore, Zindrick himself recorded the

meeting minutes and confirmed their accuracy at trial.159 Finally, Plaintiffs could have

put on affirmative evidence regarding Abbott‘s supposed position by calling Tyree,

Abbott‘s lead negotiator in 2009 and Genelux‘s current Chairman, as a witness, but they

did not do so.




155
       Tr. 366-68 (colloquy between Simus and the Court in which Simus explains that
       he took his old laptop computer to a pawn shop in December 2014 and later
       returned to acquire a secondhand laptop computer in February 2015).
156
       Tr. 324 (Simus); Pls.‘ Opening Br. 48 n.16 (―Any discrepancy between Plaintiffs‘
       opposition to the motion to compel and Dr. Simus‘s subsequent affidavit exists
       because Dr. Simus‘s recollection of the events is not entirely clear.‖ (citing Tr.
       324-25 (Simus))).
157
       JX 58.
158
       Tr. 194-95 (Thomas unable to reference any documents); Tr. 301-02 (Zindrick
       unable to reference any documents).
159
       Tr. 286.

                                           68
      Defendants also emphasize the lack of documentary evidence in the record

supporting Plaintiffs‘ position. I agree that the documentary evidence is informative. By

October 19, 2009, Larson had recognized during capitalization diligence that the

Company‘s earlier efforts to authorize the Fifth Amended Certificate were ineffective.160

On November 9, 2009, Abbott‘s senior counsel, Dina Shniderman, told Larson she

thought the Series I Preferred stock was authorized and created per the unfiled Fifth

Amended Certificate and she asked whether it had been approved and filed yet.161

Shniderman and Larson continued discussing the Fifth Amended Certificate and looped

in Zindrick on November 24, 2009.162 A few weeks later, Zindrick emailed Szalay that

he had learned recently that the Fifth Amended Certificate had not been filed, Latham

might have issues doing so, and Zindrick ―had a concern about the timing/conditions of

being able to authorize shares and for them to book payment.‖163 Nonetheless, Zindrick

expressed confidence that Abbott would accept shares whenever Latham felt the

authorizing documents were suitable for filing and had been filed.164

      In another email to Szalay on December 15, 2009, three days before the December

18 meeting, Zindrick stated:



160
      JX 50.
161
      JX 51.
162
      Id.
163
      JX 53.
164
      Id.

                                            69
               Cheston [Larson] proposed to Abbott the idea of filing the
               approved [Fifth] Certificate of Incorporation to enable
               issuance of authorized shares and closing of the deal this year.
               Abbott requires certain conversion/liquidation rights be set
               prior to issuance of the stock and insists that the new, revised
               Certificate of Incorporation be approved and filed prior to
               closing. If we are unable to move them, realistically, Genelux
               will need to put the certificate to a separate vote prior to the
               shareholders meeting and will not close this deal until early
               2010.165

Then, on December 17, Zindrick asked Larson whether he could confirm the Board‘s

previous vote on the Founders‘ Shares, which Szalay thought was earlier in the year.166

Larson replied that Latham had not found approval of the Szalay transfer of Founders‘

Shares for shares of common stock, but would include it in the resolutions being

prepared.167 At the Board meeting on December 18, Thomas voted against a resolution

authorizing the exchange of Szalay‘s shares of common stock for the Disputed Shares.168

      On December 20, 2009, Larson recommended to Zindrick that ―[e]ither Dr. Szalay

can convince Thomas to approve, or we should drop the authorized Series A to 3 million

[in the Fifth Amended Certificate].‖169 Defendants note that, after Latham‘s mistake was

made known, Simus and Zindrick approached Thomas individually about changing his




165
      JX 55.
166
      JX 56.
167
      Id.
168
      JX 58 at 6.
169
      JX 61.

                                             70
vote as a Preferred stockholder.170 Defendants also point to Szalay‘s testimony denying

that he ever told anybody that he would hold up the Abbott Deal or that Abbott would not

commit to financing unless his Founders‘ Shares situation was corrected.171

       Based on the conflicting testimony and limited documentary record on this issue, I

must consider issues of credibility. I begin by noting that none of the witnesses are

disinterested third parties. Each of Simus, Thomas, and Zindrick either was involved in

the secret plot to remove Szalay from the Board that led to this action to invalidate

Szalay‘s Disputed Shares or the 2009 Issuance of the Disputed Shares that purported to

dilute Thomas‘s percentage of Founders‘ Shares. Szalay‘s self-interest is equally plain.

With the exception of Simus, the relevant witnesses were generally competent and

credible. I did not find credible, however, Simus‘s testimony that Szalay told Simus that

Abbott, not Szalay, was insisting on the conversion of Szalay‘s Founders‘ Shares;

therefore, I disregard that testimony.

       Having considered the parties‘ conflicting narratives and the evidence of record, I

find the relevant facts to be as follows. Genelux worked with Latham earlier in 2009 to

adopt the Fifth Amended Certificate and authorize an increase of the Founders‘ Shares to

4.5 million to satisfy Szalay‘s outstanding claim.          Thomas voted against this

authorization, but Murphy mistakenly recorded that the measure had passed. Latham

continued representing Genelux on the Abbott Deal through the year and conducted


170
       Tr. 290-91 (Zindrick); Tr. 321-23 (Simus).
171
       Tr. 510-11.

                                           71
capitalization diligence, which resulted in Latham drafting the resolutions discussed at

the December 18, 2009 Board meeting. Thomas, the dean of a business school and long-

time investor, acknowledged under oath that Abbott‘s interest in clearing up any

uncertainty in Genelux‘s capitalization table was not unusual.172 Other documents in the

record suggest that Abbott was, in fact, interested in exactly that, although nothing

indicates one way or the other whether Abbott cared about Szalay‘s claim to the Disputed

Shares beyond having Genelux resolve any such disputes promptly. I also consider it

more likely than not, and understandable, that Szalay did try to leverage the opportunity

for a substantial investment from Abbott to achieve resolution of his longstanding claim

to the Founders‘ Shares to which he always believed himself entitled.

      In summary, I do not find the conduct of the relevant parties in attempting to close

the Abbott Deal, and least of all Thomas or Szalay, the two remaining founders of the

Company, to be problematic. Instead, I find that, at worst, the parties misunderstood or

miscommunicated the necessary steps for successfully closing Genelux‘s single largest

investment to that date. For example, Latham had an interest in following through on its

earlier attempt to adopt the Fifth Amended Certificate, Szalay could have

miscommunicated Abbott‘s interest in cleaning up Genelux‘s capitalization table as being




172
      Tr. 188-89 (―Q. Would you find it unusual if the company making an investment
      wanted to make sure that the capitalization table in the company they were
      investing in had no issues associated with it and, in fact, was correct? . . . A. I
      wouldn‘t find it unusual.‖).

                                           72
an interest in satisfying his claim to the Disputed Shares, and Thomas likely felt pressure

from all sides to make sure the deal closed regardless of who said what.

       For all of these reasons, I find that the evidence does not support Plaintiffs‘ claim

that Szalay accomplished the 2009 Issuance by fraud, deceit, misrepresentation, or

otherwise. Accordingly, I conclude that, as of August 15, 2014, Szalay did have the right

to vote all 3 million Founders‘ Shares that he purported to own. I further find that Szalay

voted properly all of those shares in favor of Roeder and Georgiou. Because a majority

of the Founders‘ Shares voting as a separate class were cast in favor of electing Roeder

and Georgiou, I conclude that those two Defendants have the right to occupy the Board

seats in dispute in this action under Section 225.

       Finally, although I have reached my conclusion on this issue based on Plaintiffs‘

failure to carry their burden of proof, that conclusion is strengthened by the fact that,

even if Plaintiffs had satisfied their burden here, Plaintiffs‘ argument that the Founders‘

Shares Szalay received in the 2009 Issuance are invalid is time-barred. Under Delaware

law, if a fiduciary breaches his or her disclosure obligations in connection with soliciting

stockholders‘ votes or consents, and the Court finds that such breaches ―inequitably

tainted the election process,‖ that could be grounds for setting aside otherwise valid votes

or consents.173 Assuming Plaintiffs pled the elements necessary for a fiduciary duty of

disclosure challenge, however, my role in such an inquiry under Section 225 would be

limited to ensuring the fairness of the consent solicitation in the sense that there was no


173
       Portnoy v. Cryo-Cell Int’l, Inc., 940 A.2d 43, 72 (Del. Ch. 2008).

                                             73
breach of fiduciary duty, breach of contract, fraud, or other wrongdoing.174 And, as

discussed above in connection with Plaintiffs‘ challenge to the 2005 Issuance, that kind

of cause of action accrues at the moment of the alleged harmful act and is subject to a

three-year statute of limitations in Delaware.175 Again, Plaintiffs‘ Complaint challenges

acts that occurred nearly five years ago in 2009, but they failed to prove facts allowing

for even a reasonable inference that the analogous statute of limitations should be tolled

or laches should not apply due to fraudulent concealment. Therefore, as with Plaintiffs‘

challenge to Szalay‘s ownership of the common stock he received in the 2005 Issuance, I

conclude in the alternative that Plaintiffs‘ challenge to Szalay‘s ownership of the

Founders‘ Shares he received in the 2009 Issuance is time-barred.

                       E.      Defendants’ Claims for Sanctions

       Defendants argue that I should sanction Plaintiffs based on Simus‘s false

verification and failure to preserve evidence, the conflicts of interest faced by Plaintiffs‘

counsel, the introduction of evidence contradicted by prior judicial admissions, and the

filing of pleadings that contradict witness testimony and documents. I have reviewed all

of these arguments. I previously ordered sanctions for Plaintiffs‘ actions regarding the

false verification and failure to preserve evidence and decline to impose additional

sanctions for those actions here. I also denied Defendants‘ motion to disqualify Latham




174
       Id.; see also Kerbawy v. McDonnell, 2015 WL 4929198, at *23 (Del. Ch. Aug. 18,
       2015).
175
       See supra notes 134-139 and accompanying text.

                                             74
and RLF based on alleged conflicts. As discussed above, I took judicial notice of what

Defendants argue is a ―prior judicial admission‖ without adopting it as a conclusive

judicial admission or granting it the effect of judicial estoppel. That is, I relied on the

fact that the statements were made by Genelux in papers filed in court and consider that

relevant evidence of what Genelux and its Board knew and the positions they took in or

around 2003. But, the evidence does not indicate that any court made a decision in

reliance on those statements. Therefore, I have not admitted them for the truth of the

matter asserted.   I also considered Defendants‘ allegations that Plaintiffs‘ pleadings

contradicted their witnesses‘ testimony and documents they placed in evidence.

      On the whole, however, I conclude that Plaintiffs‘ conduct does not rise to the

level of egregiousness necessary to grant Defendants‘ request for sanctions, especially in

light of the fact that Defendants have prevailed on the merits of this action and, in my

view, were not materially prejudiced by the actions they challenge. As a result, I deny

Defendants‘ request for an award of attorneys‘ fees or the imposition of additional

sanctions.

                               III.     CONCLUSION

      For the foregoing reasons, Plaintiffs‘ request for relief pursuant to 8 Del. C. § 205

(Count I) and 8 Del. C. § 225 (Count II) are denied and those counts will be dismissed.

Szalay is entitled to a declaratory judgment that he was entitled to vote 3 million

Founders‘ Shares at the August 15, 2014 Annual Meeting, which shares constituted a

majority of outstanding shares voted in favor of electing Roeder and Georgiou.

Accordingly, Roeder and Georgiou are entitled to a declaratory judgment that they are

                                            75
both validly elected directors of Genelux effective August 15, 2014. In all other respects,

the requests for relief of both Plaintiffs and Defendants are denied.

       An implementing order accompanies this Opinion.




                                             76